 

Execution Version

 



Certain identified information has been excluded from the document because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”), dated as of October 10, 2019, is made by
and between OncoSec Medical Incorporated, a Nevada corporation (“Licensor”), and
Grand Decade Developments Limited, a British Virgin Islands limited company and
a wholly owned subsidiary of China Grand Pharmaceutical and Healthcare Holdings
Limited (“Licensee”). Licensor and Licensee may be referred to herein
individually as a “Party”, or collectively as the “Parties”.

 

  A. Licensor develops device/drug combination therapies (the “Business”).      
  B. The Parties are entering the Stock Purchase Agreement (as defined below),
pursuant to which Licensee will obtain partial ownership of Licensor.         C.
Licensor owns or controls an evolving intellectual property portfolio related
and applicable to the Business.         D. Licensee desires to secure from
Licensor and Licensor desires to grant to Licensee pursuant to the terms set
forth in this Agreement certain rights to such intellectual property owned or
controlled by Licensor.

 

NOW THEREFORE, in consideration of the mutual premises set forth above and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the meanings set forth in this Section 1 and capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Stock Purchase Agreement. For the avoidance of doubt, such meanings shall,
to the extent used herein, survive any termination or expiration of the Stock
Purchase Agreement.

 

1.1 “Abandoned Licensor Patent” has the meaning set forth in Section 5.2(a).

 

1.2 “Administrator” has the meaning set forth in Section 11.5(b)(i).

 

1.3 “Adverse Ruling” has the meaning set forth in Section 6.2.

 

1.4 “Affiliate” means any company, partnership, joint venture or other entity,
which directly or indirectly controls, is controlled by or is under common
control with a respective named Party. Control shall mean the possession of more
than fifty percent (50%) of the voting stock or the power to control the
management and policies of the controlled entity, whether through the ownership
of voting securities, by contract, or otherwise.

 

1.5 “Agreement” has the meaning set forth in the preamble hereto.

 

1.6 “Arbitrators” has the meaning set forth in Section 11.5(b)(i).

 

 

 

 

1.7 “Audit” has the meaning set forth in Section 3.13.

 

1.8 “Breaching Party” has the meaning set forth in Section 6.2.

 

1.9 “Business” has the meaning set forth in the preamble hereto.

 

1.10 “Calendar Half” means the respective periods of six consecutive calendar
months as follows: January 1 to June 30 or July 1 to December 31, except that
the first Calendar Half of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of January 1 or July 1 after
the Effective Date, and the last Calendar Half of the Term shall end on the last
day of the Term.

 

1.11 “Calendar Year” means the respective periods of twelve consecutive calendar
months ending on December 31, except that (a) the first Calendar Year under this
Agreement shall commence on the Effective Date and end on the first December 31
to occur after the Effective Date and (b) the last Calendar Year under this
Agreement shall commence on the last January 1 to occur prior to the end of the
Term and end at the end of the Term.

 

1.12 “CFIUS Requirements” means Section 721 of the Defense Production Act of
1950, as amended, including amendments made by the Foreign Investment and
National Security Act of 2007 and the Foreign Investment Risk Review
Modernization Act of 2018 (codified at 50 U.S.C. § 4565), and the regulations
promulgated by CFIUS thereunder, codified at 31 C.F.R. Parts 800 and 801, et
seq.

 

1.13 “China Mainland” means the territory of the PRC, excluding Hong Kong, Macau
and Taiwan.

 

1.14 “Claim” has the meaning set forth in Section 11.5(b)(i).

 

1.15 “Combination Product” means a healthcare product that includes one (1) or
more Licensed Products sold in combination with one (1) or more other products
or services sold together as separate units in a single package or sold in
separate packages for a single price.

 

1.16 “Commercialization” or “Commercialize” means any and all activities related
to obtaining pricing and reimbursement approvals for any Licensed Product, or
marketing, promoting, distributing, importing, exporting, offering for sale or
selling a Licensed Product.

 

1.17 “Confidential Information” has the meaning set forth in Section 9.1.

 

1.18 “Development” or “Develop” means all activities related to obtaining
Regulatory Approval of a Licensed Product and all non-clinical and clinical
research, discovery and development activities, stability testing, process
development, compound property optimization, formulation development, delivery
system development, quality assurance and quality control development,
statistical analysis, clinical pharmacology, clinical studies (including pre-
and post-approval studies and investigator sponsored clinical studies),
regulatory affairs, and Regulatory Approval and clinical study regulatory
activities (excluding regulatory activities directed to obtaining pricing and
reimbursement approvals).

 

2

 



 

1.19 “Development Costs” means reasonable development costs directly incurred by
Licensee or its Affiliates to Develop the Licensed Products in or for the
Territory. Development Costs will be tracked by Licensee or its Affiliates in
accordance with applicable generally accepted accounting principles and, when
applicable, based on, or valued as if based on, bona fide arms’ length
transactions. For the avoidance of doubt, the Development Costs include the
Required Study Costs. In all cases (but subject to the inclusion of the Required
Study Costs in the Development Costs), the Development Costs, with respect to
each Licensed Product in a Region, shall not include any costs incurred after
the date on which Regulatory Approval is obtained for sale of such Licensed
Product in such Region.

 

1.20 “Distributor” means a Third Party appointed by Licensee or its Affiliate or
Sublicensee to market and sell the Licensed Products in circumstances where such
Third Party purchases its requirements of Licensed Products from Licensor or its
Affiliate or Sublicensee and does not otherwise pay any royalty based on net
sales to Licensor or its Affiliates or Sublicensee.

 

1.21 “Effective Date” has the meaning set forth in Section 6.1.

 

1.22 “Existing Upstream Agreements” means those Contracts listed on Section
3.15(a) of the Issuer Disclosure Schedule, excluding (subject to Section 2.2) [
* ].

 

1.23 “Export Controls and Economic Sanctions Laws” means all Law regulating the
export, reexport, transfer, disclosure or provision of products, software,
services and technology to, and other export and international trade control
activities involving, non-U.S. countries or non-U.S. Persons, and includes the
Export Control Reform Act of 2018, the Export Administration Regulations, the
International Emergency Economic Powers Act, the Arms Export Control Act, the
International Traffic in Arms Regulations, the Chemical Weapons Convention
Regulations, and any other export controls and sanctions laws and regulations
administered by an agency of the U.S. government; export and import laws and
regulations administered by the Bureau of Alcohol, Tobacco, Firearms and
Explosives; the Foreign Trade Regulations, Executive Orders of the President
regarding restrictions on trade with designated countries, governments and
Persons, regulations, orders and restrictions administered by the U.S.
Department of the Treasury, Office of Foreign Assets Control and any other
economic sanctions or retaliatory sanctions laws and regulations administered by
an agency of the U.S. government; the antiboycott regulations administered by
the United States Department of Commerce; the antiboycott provisions
administered by the United States Department of the Treasury; legislation and
regulations implementing the North American Free Trade Agreement or the Chemical
Weapons Convention, and restrictions on holding foreign currency and
repatriating funds.

 

1.24 “Fapiao” means those official invoices of the PRC that are registered at
the applicable local tax bureau and that are used as a final proof-of-purchase
of a good or service.

 

1.25 “Indemnification Claim Notice” has the meaning set forth in Section 8.3(a).

 

1.26 “Indemnified Party” has the meaning set forth in Section 8.3(a).

 

1.27 “Infringement Claim” has the meaning set forth in Section 5.3(a).

 

3

 



 

1.28 “Joint Development Committee” or “JDC” has the meaning set forth in Section
4.2(a).

 

1.29 “Joint Inventions” has the meaning set forth in Section 5.1(b).

 

1.30 “Joint Patents” means all Patents Covering any Joint Inventions.

 

1.31 “Know-How” means conceptions, ideas, innovations, discoveries, inventions,
processes, materials, machines, formulae, equipment, improvements, enhancements,
modifications, technological developments, know-how, show-how, methods,
techniques, systems, designs, production systems and plans, software,
documentation, clinical, technical, scientific, and medical information,
regulatory information, data, programs and information and works of authorship,
whether or not patentable, copyrightable, or susceptible to any other form of
legal protection.

 

1.32 “Late Payment Notice” has the meaning set forth in Section 3.9.

 

1.33 “Licensed IP” means all Intellectual Property Rights (a) owned or purported
to be owned (solely or jointly with others) at any time by Licensor or any of
its Affiliates or (b) owned by a Third Party and licensed or sublicensed at any
time to Licensor or any of its Affiliates or for which Licensor or any of its
Affiliates has obtained a covenant not to be sued, in each case ((a) and (b))
excluding (subject to Section 2.2) the [ * ] Patents and Know-How. For the
avoidance of doubt, as of the Effective Date, the Licensed IP includes, without
limitation, all Intellectual Property Rights listed on Section 3.15(a) of the
Issuer Disclosure Schedule other than the [ * ] Patents and Know-How.

 

1.34 “Licensed Patents” means all Patents in the Licensed IP.

 

1.35 “Licensed Products” means all “drugs” and “devices” (as those terms are
defined in the FDCA) and all “biological products” (as that term is defined in
the PHSA), that have been or are being Developed, Manufactured, or
Commercialized, or otherwise Exploited at any time by or on behalf of Licensor,
including, without limitation, the TAVO and Visceral Lesion Applicator (VLA)
products and their accompanying generators, and any improvements thereto,
whether made by or on behalf of Licensee or Licensor.

 

1.36 “Licensed Technology” means all Know-How in the Licensed IP.

 

1.37 “Licensee” has the meaning set forth in the preamble hereto.

 

1.38 “Licensee Marks” has the meaning set forth in Section 4.3(a).

 

1.39 “Licensee Patents” means all Patents covering any Licensee Sole Inventions.

 

1.40 “Licensee Regulatory Data” has the meaning set forth in Section 4.4(a).

 

1.41 “Licensee Sole Inventions” has the meaning set forth in Section 5.1(a).

 

1.42 “Licensor” has the meaning set forth in the preamble hereto.

 

4

 



 

1.43 “Licensor Know-How” means all Know-How in the Licensed IP, other than Joint
Inventions.

 

1.44 “Licensor Marks” means trademarks owned or controlled by Licensor or its
Affiliates and any associated logos, graphic designs or trade dress.

 

1.45 “Licensor Patents” means all Patents in the Licensed IP, other than the
Joint Patents.

 

1.46 “Licensor Regulatory Data” has the meaning set forth in Section 4.4(a).

 

1.47 “Licensor Sole Inventions” has the meaning set forth in Section 5.1(a).

 

1.48 “Losses” has the meaning set forth in Section 8.1.

 

1.49 “Manufacture” or “Manufacturing” means all activities related to producing,
making, having made, manufacturing, processing, filling, finishing, packaging,
labeling, quality assurance testing and release, shipping or storage of a
Licensed Product, or any intermediate thereof, including process development,
process qualification and validation, scale-up, non-clinical, clinical and
commercial manufacturing and analytic development, product characterization,
stability testing, quality assurance, and quality control.

 

1.50 “Manufacturing Processes” has the meaning set forth in Section 4.6(b).

 

1.51 “Manufacturing Technology Transfer” has the meaning set forth in Section
4.6(b).

 

1.52 “Material Breach” has the meaning set forth in Section 6.2.

 

1.53 “Material Breach Notice” has the meaning set forth in Section 6.2.

 

1.54 “Net Sales” means,

 

(a) with respect to Sublicensing Revenues, [ * ],

 

(b) with respect to all sales of Licensed Products in China Mainland, [ * ]
percent ([ * ]%) of the gross amounts billed or invoiced, as indicated on the
sample Fapiao (发票) on Schedule 3.8, by Licensee and its Affiliates to any Third
Party that is not a Sublicensee; provided that (i) such gross amounts shall be
calculated in accordance with the standard internal policies and procedures of
Licensee or its Affiliates (as applicable) and China generally accepted
accounting principles, (ii) such gross amounts shall not include any applicable
taxes (including any VAT), and (iii) any consideration actually paid or payable
by Licensee or its Affiliates for the procurement of any generator that is
included in the applicable Licensed Product shall be deducted from such gross
amounts, or

 

5

 



 

(c) with respect to any other sales of Licensed Products in the Territory, the
total amount billed or invoiced on all sales of such Licensed Products by
Licensee or its Affiliates to any Third Party that is not a Sublicensee, less
the following deductions:

 

(i) trade, cash and quantity discounts;

 

(ii) price reductions or rebates, retroactive or otherwise, imposed by,
negotiated with or otherwise paid to Governmental Authorities;

 

(iii) taxes on sales (such as sales, value added, or use taxes) to the extent
added to the sale price and set forth separately as such in the total amount
invoiced;

 

(iv) amounts repaid or credited by reason of rejections, defects, return goods
allowance, recalls or returns, or because of retroactive price reductions,
including rebates or wholesaler charge backs;

 

(v) the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers relating to
the applicable Licensed Product;

 

(vi) any consideration actually paid or payable by Licensee or its Affiliates
for the procurement of any generator that is included in the applicable Licensed
Product;

 

(vii) any invoiced amounts which are not collected by Licensee or its
Affiliates, including bad debts;

 

(viii) freight, insurance, and other transportation charges to the extent added
to the sale price and set forth separately as such in the total amount invoiced,
as well as any fees for services provided by wholesalers and warehousing chains
related to the distribution of the applicable Licensed Product;

 

(ix) [ * ]; and

 

(x) any other similar and customary deductions that are consistent with
generally accepted accounting principles applicable for the applicable
jurisdiction.

 

The following provisions apply to clauses (b) and (c), above:

 

Net Sales shall not include transfers or dispositions for charitable,
promotional, pre-clinical, clinical, regulatory, or governmental purposes. For
clarity, Net sales shall not include sales between or among Licensee, its
Affiliates, or Sublicensees.

 

Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Licensee or its Affiliates, which
must be in accordance with applicable generally accepted accounting principles
in the applicable jurisdiction.

 

6

 



 

In the event that Licensed Product(s) are sold as part of a Combination Product,
the Net Sales for such Combination Product in a country shall be calculated as
follows:

 

(X) If Licensee or its Affiliate separately sells such Licensed Product(s) in
such country and also separately sells the other product(s) or service(s)
included in such Combination Product in such country, the Net Sales attributable
to such Combination Product shall be calculated by multiplying actual Net Sales
of such Combination Product by the fraction A/(A+B) where: A is Licensee’s or
its Affiliate’s, as applicable, average wholesale acquisition cost for such
Licensed Product(s) sold separately in such country during the two (2) most
recently completed Calendar Halves during which such Licensed Product(s) were
sold in such country and B is Licensee’s or its Affiliate’s average wholesale
acquisition cost for the other product(s) and service(s) included in the
Combination Product sold separately in such country during the two (2) most
recently completed Calendar Halves during which such product(s) and service(s)
were sold in such country.

 

(Y) Otherwise, the Net Sales attributable to such Combination Product shall be
determined by Licensee in good faith based on the relative market value of such
Licensed Product(s) and the other product(s) and service(s) included in such
Combination Product in such country.

 

1.55 “NMPA” means the National Medical Products Administration of PRC, and local
counterparts thereto, including its Center for Drug Evaluation, and the
provincial-level drug regulatory authorities and other lower level drug
regulatory authorities, and any successor agency or authority thereto having
substantially the same function.

 

1.56 “Non-Breaching Party” has the meaning set forth in Section 6.2.

 

1.57 “Party” and “Parties” have the meanings set forth in the preamble hereto.

 

1.58 “Payment Records” has the meaning set forth in Section 3.12.

 

1.59 “PRC” means the People’s Republic of China.

 

1.60 “Regulatory Approval” means, with respect to a country or region, any and
all approvals, licenses, registrations, or authorizations of any Regulatory
Authority required to commercially distribute, sell, or market a Licensed
Product in such country or region, including, where applicable, (i) pricing or
reimbursement approvals, (ii) pre- and post-approval marketing authorizations
(including any prerequisite Manufacturing approval or authorization related
thereto), and (iii) approval of Licensed Product labeling.

 

1.61 “Regulatory Authority” means any governmental authority, including the NMPA
or the equivalent regulatory body in a region other than China Mainland, with
responsibility for granting licenses or approvals necessary for the marketing
and sale of biopharmaceutical or medical device products in a country or region.

 

7

 



 

1.62 “Regulatory Documentation” means all (i) applications, registrations,
licenses authorizations, and approvals (including regulatory approvals); (ii)
correspondence and reports submitted to or received from Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents with respect
thereto, including all regulatory drug lists, advertising and promotion
documents, safety information including adverse event files, and complaint
files; and (iii) clinical data and data contained or relied upon in any of the
foregoing, in each case (i), (ii), and (iii) relating to any Licensed Product.

 

1.63 “Related Manufacturing Costs” has the meaning set forth in Schedule 4.5.

 

1.64 “Remedial Action” has the meaning set forth in Section 4.4(j).

 

1.65 “Required Study” has the meaning set forth in Section 4.4(e).

 

1.66 “Required Study Costs” has the meaning set forth in Section 4.4(e).

 

1.67 “Required Study Notification” has the meaning set forth in Section 4.4(e).

 

1.68 “Royalties” has the meaning set forth in Section 3.1.

 

1.69 “Royalty Term” has the meaning set forth in Section 3.1.

 

1.70 “Satisfactory Quality” has the meaning set forth in Section 4.6(b).

 

1.71 “Sole Inventions” has the meaning set forth in Section 5.1(a).

 

1.72 “Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of the date hereof, by and between Licensor and Licensee.

 

1.73 “Sublicensee” has the meaning set forth in Section 2.5.

 

1.74 “Sublicenses” has the meaning set forth in Section 2.5.

 

1.75 “Sublicensing Revenue” means, with respect to any Licensed Product for any
period, [ * ].

 

1.76 “Supplied Product” has the meaning set forth in Schedule 4.5.

 

1.77 “Supplier” has the meaning set forth in Schedule 4.5.

 

8

 



 

1.78 “Terminated Region” has the meaning set forth in Section 6.2.

 

1.79 “Term” has the meaning set forth in Section 6.1.

 

1.80 “Territory” means the following territories: China Mainland, Hong Kong,
Macau, Taiwan, Armenia, Azerbaijan, Bahrain, Bangladesh, Bhutan, Brunei, Burma,
Cambodia, East Timor, Georgia, India, Indonesia, Jordan, Kazakhstan, Kuwait,
Kyrgyzstan, Laos, Malaysia, Mongolia, Nepal, Oman, Pakistan, Papua New Guinea,
Philippines, Qatar, Saudi Arabia, Singapore, South Korea, Sri Lanka, Tajikistan,
Thailand, Turkmenistan, United Arab Emirates, Uzbekistan and Vietnam (each
respectively a “Region”), provided that the Territory shall exclude the
Terminated Regions, if any.

 

1.81 “Third Party” means any entity other than the Parties and their Affiliates.

 

1.82 “Third Party Claims” has the meaning set forth in Section 8.1.

 

1.83 “Third Party License” has the meaning set forth in Section 3.3.

 

1.84 “Third Party Payments” has the meaning set forth in Section 3.3.

 

1.85 “Upstream Agreements” means (a) the Existing Upstream Agreements and (b)
any other Contract under which Licensor or its Affiliates have, as of the
Effective Date or at any time during the Term, licensed or otherwise obtained
rights from any Third Party, excluding (subject to Section 2.2) [ * ].

 

1.86 “Upstream Licensors” means the counterparties of Licensor under the
Upstream Agreements.

 

1.87 “[ * ] Agreement” means that certain [ * ].

 

1.88 “[ * ] Patents and Know-How” means the [ * ].

 

1.89 “Valid Claim” means a claim of an unexpired issued or granted Licensed
Patent, as long as the claim has not been admitted by Licensor or otherwise
caused to be invalid or unenforceable through reissue, disclaimer, or otherwise,
or held invalid or unenforceable by a tribunal or governmental agency of
competent jurisdiction from whose judgment no appeal is allowed or timely taken.

 

9

 



 

2. GRANT OF LICENSE; SUBLICENSING; DISTRIBUTION

 

2.1 Grant.

 

(a) Subject to the terms and conditions of this Agreement, Licensor hereby, on
behalf of itself and its Affiliates, grants to Licensee and its Affiliates an
exclusive, royalty-bearing license in or for the Territory, (sublicensable
including through multiple tiers), under the Licensed IP to Develop,
Manufacture, or Commercialize, or otherwise Exploit Licensed Products, either
alone or as part of Combination Products or combination therapies, in any and
all fields in or for the Territory.

 

(b) Subject to the terms and conditions of this Agreement, Licensor hereby, on
behalf of itself and its Affiliates, grants to Licensee and its Affiliates an
exclusive right of reference in or for the Territory (including the right to
grant further rights of reference through multiple tiers) under the Product
Registrations, the Regulatory Documentation, and the Licensor Regulatory Data to
Develop, Manufacture, or Commercialize, or otherwise Exploit Licensed Products,
either alone or as part of Combination Products or combination therapies, in any
and all fields in or for the Territory.

 

2.2 [ * ] Agreement. Without limiting Section 7.2(g), the Parties acknowledge
that the [ * ] Patents and Know-How are neither necessary nor reasonably useful
for the Development, Manufacturing, or Commercialization, or other Exploitation
of any Licensed Product in or for the Territory [ * ].

 

2.3 Reservation of Rights. All worldwide rights of Licensor in and to the
Licensed IP that are not expressly granted to Licensee by this Agreement are
reserved to Licensor. No rights are granted under this Agreement by implication,
estoppel or statute. By way of example and not limitation, Licensor retains the
rights to make, have made, use, sell, offer for sale and import Licensed
Products anywhere outside of the Territory.

 

2.4 Bankruptcy and Insolvency. All rights and licenses granted under or pursuant
to any section of this Agreement, including the licenses and rights of reference
granted under this Section 2 to Licensed IP, Product Registrations, Regulatory
Documentation, and Licensor Regulatory Data, are and will otherwise be deemed to
be for purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of rights to
“intellectual property” as defined in Section 101 of the U.S. Bankruptcy Code.
The Parties agree that Licensee, as licensee of such rights under this
Agreement, will retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Licensor or its Affiliates
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction, Licensee will be entitled to a complete duplicate of (or
complete access to, as Licensee deems appropriate) such intellectual property
and all embodiments of such intellectual property, which, if not already in
Licensee’s possession, will be promptly delivered to it upon Licensee’s written
request thereof. Any agreements supplemental hereto will be deemed to be
“agreements supplementary to” this Agreement for purposes of Section 365(n) of
the U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction.

 

10

 



 

2.5 Sublicenses. Licensee and its Affiliates shall have the right to grant
sublicenses (or further rights of reference), through multiple tiers, under the
licenses and rights of reference granted to Licensee and its Affiliates in
Section 2.1, to Third Parties (such Third Parties, the “Sublicensees”); provided
that (i) any such sublicenses or further rights of reference (the “Sublicenses”)
shall be consistent with the terms and conditions of this Agreement, (ii)
Licensee shall remain responsible for the Sublicensees’ compliance with the
applicable terms and conditions of this Agreement, and (iii) Licensee or its
applicable Affiliate shall notify Licensor of each Sublicense within thirty (30)
days after the execution of such Sublicense. For the avoidance of doubt,
Sublicensees shall not include Distributors, and Sublicenses shall not include
any distribution agreements entered into with such Distributors.

 

2.6 Distributorships. Licensee shall have the right, in its sole discretion, to
appoint its Affiliates, and Licensee and its Affiliates shall have the right to
appoint any other Persons, to act as Distributors of the Licensed Products in
any or all countries of the Territory.

 

2.7 Illicit Sales. Licensor agrees that it and its Affiliates will not grant any
rights or permissions to any licensees, sublicensees or distributors to directly
or indirectly Commercialize Licensed Products in the Territory. Licensor agrees
to (a) include such restriction in all (sub)licenses granted by Licensor or its
Affiliates, and (b) to require all (sub)licensees to include such restrictions
in their (sub)licenses and distribution agreements. Upon notice from Licensee of
any unauthorized Commercialization of Licensed Products in the Territory,
Licensor agrees to cooperate with Licensee to determine the source of such
violation and take reasonable corrective action including, if necessary, the
enforcement of termination rights concerning the applicable licensee,
sublicensee or distributor.

 

3. PAYMENTS AND ROYALTIES

 

3.1 Royalties. Subject to the remainder of this Section 3, Licensee shall pay to
Licensor a twenty percent (20%) royalty on Net Sales of Licensed Products in the
Territory during the applicable Royalty Term (such royalties, the “Royalties”).
The “Royalty Term” shall commence, on a Licensed Product-by-Licensed Product and
Region-by-Region basis, upon the first commercial sale of the applicable
Licensed Product in the applicable Region and shall continue until the later of
(a) the [ * ] anniversary of such first commercial sale or (b) the expiration of
the last Valid Claim that covers the sale of such Licensed Product in such
Region.

 

3.2 Crediting of Development Costs. Licensee may credit [ * ] percent ([ * ]%)
of any Development Costs incurred by it or its Affiliates against any payments
owed to Licensor hereunder; provided, however, that such credits shall not
reduce the Royalties payable to Licensor hereunder in respect of any Licensed
Product for a Calendar Half to less than [ * ] percent ([ * ]%) of the Royalties
that would otherwise be payable for such Licensed Product for such Calendar Half
pursuant to this Section 3. In the event that any Development Costs are not
fully credited by Licensee in any Calendar Half, the remaining balance shall be
carried forward to subsequent Calendar Halves until exhausted. The Parties agree
that Licensor shall have a right to examine and audit the Development Costs to
verify such amounts in accordance with the audit provisions set forth in Section
3.13.

 

11

 



 

3.3 Crediting of Third Party Payments. If (a) Licensee reasonably determines
that it or its Affiliates cannot fully exercise the rights granted to them under
this Agreement without infringing or misappropriating any Intellectual Property
Rights of a Third Party, (b) Licensee or its Affiliate or any Sublicensee
obtains a license to such Intellectual Property Rights from a Third Party (a
“Third Party License”), and (c) Licensee, its Affiliate or any Sublicensee pays
a royalty or other payment under such license with respect to any Licensed
Product (such payments, “Third Party Payments”), then [ * ] percent ([ * ]%) of
any Third Party Payments paid under such Third Party License by Licensee, its
Affiliates or Sublicensees may be credited against any payments owed to Licensor
hereunder with respect to such Licensed Product; provided, however, that such
credits shall not reduce the Royalties payable to Licensor hereunder in respect
of such Licensed Product for a Calendar Half to less than [ * ] percent ([ * ]%)
of the Royalties that would otherwise be payable for such Licensed Product for
such Calendar Half pursuant to this Section 3. In the event that any Third Party
Payments are not fully credited by Licensee in any Calendar Half, the remaining
balance shall be carried forward to subsequent Calendar Halves until exhausted.

 

3.4 Payment Reduction for Lack of Valid Claim. If, with respect to a Licensed
Product, a Region, and a Calendar Half, there is not a Valid Claim covering the
sale of such Licensed Product in such Region at all times during such Calendar
Half, then the payments due to Licensor hereunder in respect of such Licensed
Product, Region, and Calendar Half shall be reduced by [ * ] percent ([ * ]%).

 

3.5 Payment Reduction for Compulsory License. In the event that a Governmental
Authority of competent jurisdiction requires Licensee or its Affiliate or
Sublicensee to grant a compulsory license to a Third Party permitting such Third
Party to make and sell a Licensed Product in a Region, then the payments to be
paid to Licensor hereunder in respect of such Licensed Product in such Region
shall be reduced by [ * ] percent ([ * ]%) during the time period when such
compulsory license is in effect.

 

3.6 Minimum Royalty. Notwithstanding anything herein to the contrary, during the
Royalty Term for a Licensed Product and a Region in the Territory, under no
circumstances will the Royalties payable to Licensor hereunder in respect of
such Licensed Product and such Region for a Calendar Half be less than [ * ]
percent ([ * ]%) of Net Sales of such Licensed Product for such Region for such
Calendar Half, provided that such percentage shall be pro-rated if such Royalty
Term ends in such Calendar Half.

 

12

 



 

3.7 Reporting. Licensee shall submit to Licensor within [ * ] days after the end
of each Calendar Half, an accurate, complete, itemized report setting forth for
such year (together with cumulative year over year sales) at least the following
information:

 

(a) the quantity of Net Sales for the applicable Calendar Half on a
Region-by-Region basis;

 

(b) the amount of Royalty due thereon, or, if no Royalties are due to Licensor
for any reporting period, a statement that no Royalties are due;

 

(c) the type, amount and payee of all Development Costs credited against any
payments owed to Licensor hereunder with respect to such Calendar Half, and any
accrued Development Costs which have not yet been so credited; and

 

(d) the amount and payee of all Third Party Payments credited against any
payments owed to Licensor hereunder with respect to such Calendar Half, and any
accrued Third Party Payments which have not yet been so credited.

 

3.8 Payments; Payment Method; Currency Conversion. Together with the Calendar
Half-by-Calendar Half report described above, Licensee shall pay in full all
Royalties due for the applicable Calendar Half. For the avoidance of doubt, an
example of the Fapiao-related Royalty calculation is provided in Schedule 3.8.
For the further avoidance of doubt, Licensor shall be solely responsible for
payment of any and all amounts due to any Upstream Licensor. All payments to be
made hereunder shall be made in U.S. Dollars in immediately available funds via
either a bank wire transfer, an ACH (automated clearing house) mechanism, or any
other means of electronic funds transfer, at Licensee’s election, to a bank
account specified by Licensor in a notice at least [ * ] Business Days before
the applicable payment is due. For the purposes of determining the amount of any
payments due hereunder for the relevant Calendar Half, the amount of Net Sales
in any foreign currency shall be converted into U.S. Dollars in accordance with
the prevailing rates of exchange for the relevant month for converting such
first currency into such other currency used by Licensee’s internal accounting
systems.

 

3.9 Interest on Late Payments. If a Party shall fail to make a timely payment
pursuant to the terms of this Agreement, the other Party shall provide written
notice of such failure to the non-paying Party (a “Late Payment Notice”), and
interest shall accrue on the past due amount starting on the date of the Late
Payment Notice at the thirty (30) day U.S. Dollar London Interbank Offered Rate
effective for the date that payment was due (as published in the Wall Street
Journal), computed for the actual number of days after the date of the Late
Payment Notice that the payment was past due. For avoidance of doubt, any late
payment arising from such payment being blocked or delayed by reason of
applicable Law (or application thereof by any Governmental Authority) in any
jurisdiction in the Territory (including in connection with foreign exchange
control) shall not be subject to this Section 3.9.

 

3.10 Taxes. All payments required to be paid to Licensor pursuant to this
Agreement shall be made without deduction or withholding for taxes, except for
withholding taxes, value-added taxes and government surcharges attached to the
value-added taxes required to be deducted or withheld by Licensee or its
Affiliates under applicable Law on amounts payable to Licensor hereunder;
provided, however, that Licensee or its Affiliates shall provide Licensor with a
receipt in respect of any taxes deducted or withheld and remitted to the
applicable Governmental Authority. [ * ]. Licensor alone shall be responsible
for paying any and all taxes (other than withholding taxes, value-added taxes
and all government surcharges attached to the value-added taxes deducted and
withheld on Licensor’s behalf by Licensee or its Affiliates in accordance with
this Section 3.10) levied on account of, or measured in whole or in part by
reference to, any payments Licensor receives. Without limiting the foregoing,
the Parties agree to reasonably cooperate with one another in availing
themselves of the benefit of any tax treaty to minimize any applicable
withholding tax with respect to payments hereunder to the extent permitted under
applicable law.

 

13

 



 

3.11 Blocked Payments. Licensee or its Affiliates shall take all actions
required by applicable Laws for the purpose of transferring, or having
transferred on its behalf, Royalties or any other payments due to Licensor
pursuant to this Agreement, including filing or registration of this Agreement
with the competent Governmental Authority and obtaining any required approval,
permit or license for the payment transfer from the competent Governmental
Authority. If by reason of applicable Laws (or the application thereof by any
Governmental Authority) in any Region in the Territory, it becomes impossible or
illegal for Licensee or its Affiliates to transfer, or have transferred on its
behalf Royalties or other payments to Licensor, Licensee shall promptly notify
Licensor of the conditions preventing such transfer. To the extent any payments
to Licensor cannot be transferred pursuant to the preceding sentence, such
amounts shall be deposited in local currency in the relevant Region to the
credit of Licensor in a recognized banking institution designated by Licensor
or, if none is designated by Licensor within a period of [ * ] days upon
Licensee’s notification to Licensor of the conditions preventing the transfer,
in a recognized banking institution selected by Licensee or its Affiliate, as
the case may be, and identified in a notice given to Licensor. If so deposited
in a foreign country or region, Licensee shall provide, or cause its Affiliate
to provide, reasonable cooperation to Licensor so as to allow Licensor to assume
control over such deposit as promptly as practicable.

 

3.12 Books and Records. Licensee shall keep, and shall require its Affiliates
and Sublicensee(s) to keep, complete, accurate records (together with supporting
documentation) of Net Sales, Development Costs, and Third Party Payments under
this Agreement, reasonably appropriate to determine the amount of Royalties and
other payments due to Licensor hereunder (collectively “Payment Records”).
Payment Records shall be retained for at least five (5) years following the end
of the reporting period to which they relate.

 

3.13 Audit. Licensor shall have the right, once annually at its own cost and
expense, to have an independent, certified public accounting firm, selected by
Licensor and approved by Licensee in its reasonable discretion, review Payment
Records in the location(s) where such records are maintained upon reasonable
notice to Licensee (which shall be no less than twenty (20) days’ prior notice)
and during regular business hours and under obligations of strict confidence,
for the sole purpose of verifying the basis and accuracy of payments made under
this Section 3 within the lesser of (a) the twenty-four (24) month period
preceding the date of the request for review or (b) the period after Licensor’s
most recent audit conducted under this Section 3.13 (or any other applicable
section of this Agreement) (an “Audit”). The report of such Audit shall be
limited to a certificate stating whether any report made or payment submitted by
Licensee during such period is accurate or inaccurate and the actual amounts of
Net Sales of Licensed Products, Development Costs, Third Party Payments, and
payments and Royalties due, for such period. Licensee shall receive a copy of
each such report concurrently with receipt by Licensor. Should such inspection
lead to the discovery of a discrepancy to Licensor’s detriment, and only to the
extent that Licensee agrees with and accepts such conclusion under the Audit,
Licensee shall pay within thirty (30) Business Days after its receipt from the
accounting firm of the certificate, the amount of the discrepancy plus interest
calculated in accordance with Section 3.9. If Licensee does not agree with the
conclusion of such report, the matter shall be referred to arbitration in
accordance with Section 11.5(b). Licensor shall pay the full cost of the Audit
unless the underpayment discovered by the Audit is greater than [ * ] percent ([
* ]%) of the amount due for the applicable period covered by the Audit. Any
overpayment by Licensee revealed by an Audit shall be fully creditable against
future payments to be made to Licensor hereunder.

 

14

 

 

4. DEVELOPMENT AND COMMERCIALIZATION; JDC; REGULATORY; SUPPLY; TECHNOLOGY
TRANSFER

 

4.1 Licensee Diligence. At all times during the Term, Licensee shall, directly
or through its Affiliates or Sublicensees, exercise commercially reasonable
efforts to Develop and Commercialize a Licensed Product in China Mainland.
Within ninety (90) days after the end of each Calendar Year during the Term,
Licensee will deliver to Licensor a high-level written report on Licensee’s
progress regarding such Development and Commercialization during such Calendar
Year.

 

4.2 Joint Development Committee.

 

(a) General Provisions. Within sixty (60) days after the Effective Date, the
Parties shall establish a joint development committee (the “Joint Development
Committee” or “JDC”) which shall consist of two (2) representatives from each of
the Parties, each with the requisite experience and seniority to enable such
individuals to make decisions on behalf of the Parties with respect to the
issues falling within the jurisdiction of the JDC. From time to time, each Party
may substitute one or more of its representatives to the JDC on written notice
to the other Party. The chairpersonship shall alternate on an annual basis
between a representative selected by Licensee and a representative selected by
Licensor, with Licensee’s representative serving as chairperson in the first
year. The JDC shall: (i) provide a forum for the discussion of the Parties’
Development activities under this Agreement; (ii) attempt to resolve any dispute
relating to the Development of any Licensed Products within the JDC on an
informal basis; and (iii) perform such other functions as expressly set forth in
this Agreement or allocated to it by the Parties’ written agreement.

 

(b) Meetings and Minutes. The JDC shall meet quarterly or any shorter period of
time as otherwise agreed to by the Parties. The Parties may conduct meetings by
means of teleconference, videoconference or other similar communications
equipment, or meet in person at a location designated by Licensee or Licensor,
provided that if one Party designated a location for an in-person meeting, the
location for the next in-person meeting shall be designated by the other Party.
The location for the first in-person meeting shall be designated by Licensee.
Meetings of the JDC shall be effective only if at least one (1) representative
of each Party is participating. The chairperson of the JDC shall be responsible
for calling meetings on no less than fifteen (15) Business Days’ notice unless
exigent circumstances require shorter notice. Each Party shall make all
proposals for agenda items at least five (5) Business Days in advance of the
applicable meeting and shall provide all appropriate information with respect to
such proposed items at least two (2) Business Days in advance of the applicable
meeting; provided that under exigent circumstances requiring input by the JDC, a
Party may provide its agenda items to the other Party within a shorter period of
time in advance of the meeting or may propose that there not be a specific
agenda for a particular meeting, so long as the other Party consents to such
later addition of such agenda items or the absence of a specific agenda for such
meeting (which consent shall not be unreasonably withheld, conditioned or
delayed). The chairperson of the JDC shall prepare and circulate for review and
approval of the Parties minutes of each meeting within thirty (30) days after
the meeting. The Parties shall agree on the minutes of each meeting promptly,
but in no event later than the next meeting of the JDC.

 

15

 



 

(c) Procedural Rules. The JDC shall have the right to adopt such standing rules
as shall be necessary for its work, to the extent that such rules are not
inconsistent with this Agreement. A quorum of the JDC shall exist whenever there
is present at a meeting at least one (1) representative appointed by each Party.
Representatives of the Parties on the JDC may attend a meeting either in person
or by telephone, video conference or similar means in which each participant can
hear what is said by, and be heard by, the other participants. Representation by
proxy shall be allowed. Subject to Sections 4.2(d) and 4.2(e), the JDC shall
take action by consensus of the representatives present at a meeting at which a
quorum exists, with each Party having a single vote irrespective of the number
of representatives of such Party in attendance, or by a written resolution
signed by at least one (1) representative appointed by each Party. Other
employees or consultants of a Party who are not representatives of the Parties
on the JDC may attend meetings of the JDC; provided, however, that such
attendees (i) shall not vote or otherwise participate in the decision-making
process of the JDC and (ii) are bound by obligations of confidentiality and
non-disclosure at least as protective of the other Party as those set forth in
Section 9.

 

(d) Limitations on Authority. Without limitation to the foregoing, the Parties
hereby agree that matters explicitly reserved to the consent, approval or other
decision-making authority of one or both Parties, as expressly provided in this
Agreement, are outside the jurisdiction and authority of the JDC, including (i)
amendment, modification or waiver of compliance with this Agreement, (which may
only be amended or modified as provided in Section 11.7 or compliance with which
may only be waived as provided in Section 11.3); (ii) such other matters as are
reserved to the consent, approval, agreement or other decision-making authority
of either or both Parties in this Agreement that are not required by this
Agreement to be considered by the JDC prior to the exercise of such consent,
approval or other decision-making authority; and (iii) any determination as to
whether a Party is in breach of this Agreement.

 

(e) Final Decisionmaking Authority. Licensee shall have final decision-making
authority on the JDC with respect to any matter under the jurisdiction of the
JDC that relates to Development, Manufacturing, or Commercialization, or other
Exploitation of any Licensed Product in or for the Territory or that otherwise
relates to the Territory, without resort to any dispute resolution mechanism;
provided, however, that any corresponding decision that relates to patient or
product safety and would have a material adverse impact on the Development,
Manufacturing, or Commercialization, or other Exploitation of the Licensed
Products outside the Territory shall require a consensus of the JDC, provided
further that, if such consensus is not achieved within ten (10) Business Days
after the JDC initially considers such corresponding decision, then either Party
shall have the right to invoke the dispute resolution process set forth in
Section 11.5(a). Licensor shall have final decision-making authority on the JDC
with respect to any other matters under the jurisdiction of the JDC, without
resort to any dispute resolution mechanism. Neither Party shall exercise its
final decision-making authority to (1) require acts or omissions by or on behalf
of the other Party in violation of applicable Law or (2) materially increase the
other Party’s obligations under this Agreement.

 

16

 



 

4.3 Licensed Product Branding.

 

(a) Licensee will have the right to brand the Licensed Products in the Territory
using trademarks, logos, and trade names as deemed appropriate for the Licensed
Product in Licensee’s sole discretion (the “Licensee Marks”). Licensee will own
all rights in the Licensee Marks and will register and maintain the Licensee
Marks in the Territory as it determines to be reasonably necessary, at
Licensee’s cost and expense.

 

(b) To the extent that Licensee elects to use a Licensor Mark in connection with
the Commercialization of a Licensed Product, the Parties agree to cooperate in
good faith in the determination of the placement, size, typeface and color of
such Licensor Mark. Any use of a Licensor Mark must be reviewed in advance and
approved by Licensor, which approval will not be unreasonably withheld,
conditioned or delayed, so long as such use is consistent with the mode and
manner used by Licensor in displaying Licensor Marks on its own products.
Licensor shall have the right to inspect and audit, from time to time, any
Licensed Products Commercialized by Licensee using a Licensor Mark, and all
packaging, product inserts and marketing materials therefor, in order to monitor
and ensure the quality of all products and services being marketed with or
bearing any Licensor Mark.

 

(c) Licensee shall not use the Licensor Marks other than as permitted hereunder.
Licensee shall not incorporate any of the Licensor Marks in Licensee’s corporate
or any business name in any manner whatsoever. Licensee shall not use any of the
Licensor Marks as a stand-alone, second-level domain (for example, www.[].cn)
nor as part of any social media identifier (by way of example and not
limitation, a Twitter ID or Twitter screenname, any hashtag or any social media
handle). Licensee shall not adopt, register or attempt to register any trademark
which is the same as or confusingly similar to a Licensor Mark. Licensee shall
not use any of the Licensor Marks in any manner that would constitute an
endorsement of any product or services other than the Licensed Product(s).
Licensee shall not make or authorize any Commercialization, direct or indirect,
of any of the Licensor Marks outside the Territory and will not knowingly sell
the Licensed Product(s) to Persons who intend or are likely to resell them in
conjunction with any of the Licensor Marks in any country outside the Territory.
Licensee agrees that in using the Licensor Marks, it will in no way represent
that it has any rights, title, or interest in or to the Licensor Marks other
than those rights expressly granted under the terms of this Agreement.

 

17

 



 

4.4 Regulatory.

 

(a) Regulatory Data. To the extent required by Licensee to obtain or maintain
any Regulatory Approval in or for the Territory and to the extent otherwise
reasonably requested by Licensee in connection therewith, Licensor shall, to the
extent permitted by applicable Law, provide to Licensee copies of or access to
all non-clinical data and clinical data, IND packages and other information,
results, and analyses that are generated at any time, that pertain to any
Development or Commercialization activities in respect of any Licensed Product,
and that are controlled by Licensor or any of its Affiliates or its or their
licensees or sublicensees or can be obtained by them with reasonable effort
(collectively, “Licensor Regulatory Data”). All Licensor Regulatory Data in
existence as of the Effective Date will be provided to Licensee within thirty
(30) days of the Effective Date. To the extent required by Licensor to obtain or
maintain any regulatory approval outside the Territory and to the extent
otherwise reasonably requested by Licensor in connection therewith, Licensee
shall, to the extent permitted by applicable Law, provide to Licensor copies of
or access to all non-clinical data and clinical data, IND packages and other
information, results, and analyses that are generated at any time, that pertain
to any Development or Commercialization activities in respect of any Licensed
Product, and that are controlled by Licensee or any of its Affiliates or its or
their licensees or sublicensees or can be obtained by them with reasonable
effort (collectively, “Licensee Regulatory Data”), provided that, if applicable,
the Licensee Regulatory Data may be redacted of any regulatory data or other
information if obtaining permission to export or otherwise remove such data or
information from Mainland China would, in Licensee’s reasonable opinion, be
unreasonably costly. Without limiting the foregoing, each Party shall, in a
timely and responsive manner consistent with the requirements of applicable
Regulatory Authorities, provide to the other Party, in such form and format as
may be mutually agreed, (x) copies of all correspondence to or from any
Regulatory Authority that relates to the Licensed Products, and (y) all
Regulatory Documentation then in such Party’s possession or later received by
it, its Affiliates or its or their licensees or sublicensees, provided that, if
applicable, any such correspondence or Regulatory Documentation to be provided
by Licensee may be redacted of any regulatory data or other information if
obtaining permission to export or otherwise remove such data or information from
Mainland China would, in Licensee’s reasonable opinion, be unreasonably costly.
Each Party agrees to respond to all requests from Regulatory Authorities in
respect of the Licensed Products by the required deadline, or if there is no
required deadline, then within fifteen (15) days or within such other timeframe
as may be mutually agreed with the other Party. For the avoidance of doubt, all
information and documentation provided by a Party to the other Party pursuant to
this Section 4.4(a) shall be treated by such other Party as such Party’s
Confidential Information.

 

(b) Licensee Responsibility and Ownership; Licensor Cooperation. Licensee shall
be responsible, at Licensee’s own cost and expense, for preparing, submitting
and maintaining regulatory filings and other submissions, and obtaining
Regulatory Approvals in or for the Territory, in its name in each case, and for
conducting communications with the Regulatory Authorities, for the Licensed
Products in or for the Territory. All corresponding Regulatory Documentation and
Regulatory Approvals shall be owned by, and shall be the sole property and held
in the name of, Licensee or its designee. Licensor will work collaboratively
with Licensee, at Licensee’s expense (but subject to credit as provided in
Section 3.2) and upon the request of Licensee, to provide reasonable support to
Licensee in connection with regulatory filings required to obtain and maintain
Regulatory Approvals in or for the Territory and to Commercialize the Licensed
Products, which support may include providing devices and materials for clinical
trial purposes, attending meetings with Regulatory Authorities, conducting
additional studies and research, assisting and requiring its manufacturers to
comply with Regulatory Authority on-site inspections, and providing expert
assistance and input in the Regulatory Documentation and Regulatory Approval
process. Licensor shall, upon Licensee’s request, cooperate and work in good
faith with Licensee to plan future global registration studies in such a manner
so as to facilitate the registration of the Licensed Products in or for the
Territory.

 

18

 



 

(c) Communications and Filings with Regulatory Authorities. To the extent
permitted under applicable Law, each Party shall provide the other Party with
copies of material submissions to or communications with a Regulatory Authority
(in the original language) relating to any Licensed Product a reasonable amount
of time prior to the anticipated date for the submission or communication to
allow the other Party a reasonable opportunity to review and comment on
submission or communication, and in such event each Party shall consider all
comments and proposed revisions from the other Party in good faith in connection
with effecting such submission or communication, provided that if such
Regulatory Authority is the NMPA, then such copies may be redacted of any
regulatory data or other information if obtaining permission to export or
otherwise remove such data or information from Mainland China would, in
Licensee’s reasonable opinion, be unreasonably costly. In the event that an
exigent action prevents a Party from allowing the other Party the time set forth
above, the such first Party shall make all efforts to provide the other Party
with as much time as possible to review and comment as the timeline permits.
Each Party shall consult with the other Party regarding, and keep the other
Party informed of, the status of the preparation of all material submissions and
communications it has with the applicable Regulatory Authorities relating to
each Licensed Product in their respective territories.

 

(d) No Harmful Actions. If either Party believes that the other Party is taking
or intends to take any action with respect to a Licensed Product that could have
a material adverse impact upon the Regulatory Approval of any Licensed Product
in or for the Territory (if such Party is Licensee) or outside the Territory (if
such Party is Licensor), then such Party shall have the right to bring the
matter to the attention of the other Party and the Parties shall discuss in good
faith to resolve such concern. Without limiting the foregoing, unless the
Parties otherwise agree: (i) Licensee shall not communicate with any Regulatory
Authority having jurisdiction only outside the Territory with respect to a
Licensed Product, unless so ordered by such Regulatory Authority, in which case
Licensee shall immediately notify Licensor of such order; (ii) Licensee shall
not submit any regulatory filings or seek Regulatory Approvals for any Licensed
Product outside the Territory (unless such regulatory filings or Regulatory
Approvals are also for the Territory); (iii) Licensor shall not communicate with
any Regulatory Authority having jurisdiction only in or for the Territory with
respect to a Licensed Product, unless so ordered by such Regulatory Authority,
in which case Licensor shall immediately notify Licensee of such order, and (iv)
Licensor shall not submit any regulatory filings or seek Regulatory Approvals
for any Licensed Products in or for the Territory. Licensor shall provide
Licensee with any information that reasonably could have an adverse effect on
the Development or Commercialization of the Licensed Products in or for the
Territory, prior to making such information public.

 

(e) Required Studies. At any time during the Term, if any Regulatory Authority
requires additional clinical studies in connection with obtaining or maintaining
Regulatory Approval for any Licensed Product in or for the Territory (each a
“Required Study”), then Licensee shall notify Licensor of the need for and scope
of such Required Study together with an estimated budget and timing for
performing the Required Study (“Required Study Notification”). Licensor shall,
in a timely and responsive manner consistent with the requirements of applicable
Regulatory Authorities, provide Licensee with any comments or questions
concerning the Required Study. Licensee shall have the right to proceed with the
Required Study as outlined in the Required Study Notification and shall account
for all internal and Third Party costs directly related to the performance of
the Required Study, which costs shall be accounted for in accordance with
Licensee’s accounting practices, standards and procedures (“Required Study
Costs”). Licensee shall pay for all Required Study Costs at the time necessary
for completion of the Required Study.

 

19

 



 

(f) Licensor Initiated Modifications. Licensee’s prior written consent shall be
required for any material modifications to Licensed Products or components
thereof, or to the Manufacturing processes (including the Manufacturing
Processes), packaging, labeling, or package inserts for the foregoing, as
applicable, that may be initiated by Licensor or its Affiliates or Third Party
contractors and that may reasonably have an impact on Licensee’s performance or
rights under this Agreement or on Licensee’s ability to maintain any Regulatory
Approval in or for the Territory.

 

(g) Registrations and Recordals. Licensor shall, at its own expense, promptly
provide Licensee with all necessary assistance and documents required for all
government approvals, registrations and recordals required or advisable under
any applicable Laws in the Territory to enable the Parties to exercise, enforce
and enjoy all of the rights and obligations contained hereunder, including any
approval, registration or recordal required under the PRC technology import and
export laws and the PRC patent laws. Each Party shall be responsible for its own
legal and other external costs in connection with any such filing, registration
or notification. In furtherance of the obligations set forth in this Section
4.4(g), the Parties shall execute no later than three (3) months after the
Effective Date a short form agreement for recordal with the State Intellectual
Property Office of China that is in customary form, is consistent with the terms
of this Agreement, and is as required by applicable Law.

 

(h) Pharmacovigilance and Post-Market Surveillance Agreement; Global Safety
Database. Following the Effective Date and no later than sixty (60) days prior
to the enrollment of the first patient in any clinical trial for any Licensed
Product by Licensee or any of its Affiliates or Sublicensees in or for the
Territory, the Parties shall enter into a separate written pharmacovigilance
agreement providing details related to managing and reporting adverse events,
adverse drug experiences and similar events or experiences in respect of the
Licensed Products (including those of such events or experiences as occur during
clinical studies) and other safety and reporting practices and procedures in
respect of the Licensed Products in compliance with all applicable Law. Licensor
shall establish, hold and maintain the global safety database for the Licensed
Products. Each Party shall provide the other Party with information in such
Party’s possession or control as necessary for such other Party to comply with
its pharmacovigilance or other post-market regulatory responsibilities in
respect of the Licensed Products, including, as applicable, any adverse events,
adverse drug experiences or similar events or experiences (including those
events or experiences that are required to be reported to the FDA under 21
C.F.R. 312.32 or 314.80 or to foreign Regulatory Authorities under corresponding
applicable Law outside the United States) from pre-clinical or clinical
laboratory, animal toxicology and pharmacology studies, clinical studies, and
commercial experiences with the Licensed Products, in each case, in the form
reasonably requested by such other Party, subject to Section 9, where
applicable.

 

20

 



 

(i) Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by any Regulatory Authority, which may
materially affect the safety or efficacy claims of any Licensed Product or the
continued marketing of any Licensed Product in any country. Upon receipt of such
information, the Parties shall consult with each other in an effort to arrive at
a mutually acceptable procedure for taking appropriate action. Without limiting
the foregoing, in respect of any inspection of any facility of Licensor or its
Affiliates or Third Party contractors in which any Licensed Product is or has
been Manufactured, Licensor shall notify Licensee promptly (and in any event,
within a maximum of twenty-four (24) hours) upon learning of such inspection,
and, without limiting Section 4.4(c), shall promptly (and in any event, within a
maximum of forty-eight (48) hours) supply Licensee with a copy of any
correspondence, notice, or other documentation received or prepared by Licensor
or its Affiliates or Third Party contractors that relates to such inspection,
including any Form 483, inspection report (e.g., EIR), or warning letter.
Licensor shall, and shall cause its Affiliates to, and shall use best efforts to
cause its Third Party contractors to, permit Licensee to send representatives to
any such facility to participate in any portion of such inspection.

 

(j) Remedial Actions. Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Licensed Product may be subject to any recall, corrective action or
other regulatory action by any Governmental Authority (a “Remedial Action”). The
Parties shall assist each other in gathering and evaluating such information as
is necessary to determine the necessity of conducting a Remedial Action.
Licensee shall have sole discretion, except as required by applicable Law, with
respect to any matters relating to any Remedial Action in or for the Territory,
including the decision to commence such Remedial Action and the control over
such Remedial Action, and Licensor shall, and shall cause its Affiliates to,
cooperate fully with Licensee’s reasonable requests in respect of such matters.
Unless otherwise provided in any applicable supply agreement between the Parties
or their Affiliates, and subject to Section 8.2, the costs and expenses of any
Remedial Action in or for the Territory shall be borne solely by Licensee, and
the costs and expenses of any Remedial Action outside the Territory shall be
borne solely by Licensor. Each Party shall maintain, and shall ensure that its
Affiliates and sublicensees shall maintain, adequate records to permit the
Parties to trace the manufacture, distribution and use of the Licensed Product
in their respective territories.

 

4.5 Licensed Product Supply. On Licensee’s request in respect of a Licensed
Product or component thereof, Licensor agrees to negotiate in good faith to
enter into a separate mutually agreed supply agreement for such Licensed Product
or component with Licensee generally consistent with the terms set forth in the
supply agreement term sheet attached hereto as Schedule 4.5. Without limiting
the foregoing, Licensor agrees that Licensee may enter into contracts directly
with Licensor’s Third Party manufacturers of the Licensed Products or components
thereof, and, upon Licensee’s request and at Licensee’s direction, Licensor will
use best efforts to assist Licensee in executing such contracts.

 

4.6 Technology Transfer.

 

(a) Promptly following the Effective Date, and with the objective of completing
such transition within the six (6) month period immediately following the
Effective Date (and in any case as quickly as possible), Licensor shall, at its
cost, use best efforts to provide Licensee assistance in transitioning the
Licensed Technology (except for the Manufacturing Processes) to Licensee.
Licensor shall use best efforts to cooperate during the Term with Licensee’s
requests in connection with such transfer. Such assistance shall include
providing Licensee with reasonable amounts of consultation regarding the so
transferred Licensed Technology.

 

21

 



 

(b) Promptly following the Effective Date, Licensor shall use best efforts to
(i) commence, and cause its Third Party manufacturers to commence, a full
transfer to Licensee of all Licensed Technology relating to the then-current
processes for the Manufacture of the Licensed Products, including bench-scale
production and pilot scale production (the “Manufacturing Processes”), and (ii)
provide assistance to, and cause its Third Party manufacturers to assist,
Licensee in support of the implementation of the Manufacturing Processes to
achieve quality for the then-current Licensed Products that is reasonably
satisfactory to Licensee and that is sufficient to meet all applicable
regulatory requirements in the Territory (the “Satisfactory Quality”) (such
transfer and implementation, the “Manufacturing Technology Transfer”). During
the Term, Licensor shall use best efforts to provide, and to cause its Third
Party manufacturers to provide, such assistance in connection with the
Manufacturing Technology Transfer as may be requested by Licensee.

 

(c) Licensor shall be responsible for all full-time equivalent (FTE) costs for
its employees, and for all costs and expenses of Third Party manufacturer
assistance provided in the US arising from or in connection with the
Manufacturing Technology Transfer. Licensee shall be responsible for the
reasonable costs and expenses of accommodations for Licensor’s employees in the
Territory, and of travel between the US and the Territory, incurred in
furtherance of the Manufacturing Technology Transfer, and Licensee shall be
responsible for all costs and expenses of Licensee employees or any Third Party
manufacturer employees for purposes of implementing the Manufacturing Technology
Transfer in the Territory, but only, in the case of Licensor’s employees and
Third Party manufacturer employees, to the extent that such individuals are
requested by Licensee to travel to the Territory to provide assistance.

 

(d) If the Manufacturing Technology Transfer for a Licensed Product is not
successfully completed within a time period that is reasonably satisfactory to
Licensee, then Licensee, at its sole expense, shall be permitted to send its
personnel to Licensor’s or its Third Party manufacturers’ facilities to
manufacture such Licensed Product at a quality that is at least as good as the
applicable Satisfactory Quality.

 

(e) If Licensor makes any invention, discovery, or improvement related to the
Manufacturing of a Licensed Product or component thereof, then Licensor shall
promptly disclose such invention, discovery, or improvement to Licensee, and
shall, at Licensee’s request, transfer to Licensee the technology with respect
to such invention, discovery, or improvement in substantially the same manner as
provided in this Section 4.6.

 

5. INTELLECTUAL PROPERTY

 

5.1 Ownership of Inventions.

 

(a) Sole Inventions. Each Party shall exclusively own all inventions made solely
by or on behalf of such Party or its Affiliates in connection with this
Agreement (“Sole Inventions”). Sole Inventions made solely by or on behalf of
Licensee or its Affiliates are referred to herein as “Licensee Sole Inventions”.
Sole Inventions made solely by or on behalf of Licensor or its Affiliates are
referred to herein as “Licensor Sole Inventions”.

 

22

 



 

(b) Joint Inventions. The Parties shall jointly own all inventions made in
connection with this Agreement jointly by employees, agents or consultants of
Licensee or its Affiliates, on the one hand, and employees, agents or
consultants of Licensor or its Affiliates, on the other hand, on the basis of
each Party having an undivided interest in the whole (“Joint Inventions”).

 

(c) Inventorship. For purposes of determining whether an invention is a Licensee
Sole Invention, a Licensor Sole Invention, or a Joint Invention, questions of
inventorship shall be resolved in accordance with the applicable patent Laws in
the jurisdiction where the invention is conceived and reduced to practice,
provided that for any invention the conception or reduction to practice of which
occurred in more than one jurisdiction, questions of inventorship shall be
resolved in accordance with U.S. patent Laws.

 

5.2 Prosecution and Maintenance of Patents.

 

(a) Prosecution of Licensor Patents. Licensor shall have the first right, but
not the obligation, to obtain, prosecute and maintain the Licensor Patents
outside the Territory. Licensee shall have the first right, but not the
obligation, to obtain, prosecute and maintain the Licensor Patents in the
Territory. Licensor and Licensee shall cooperate in connection with the
continued prosecution and maintenance by the applicable Party of the Licensor
Patents, provided that the prosecuting Party shall have final decision making
authority with respect to any and all Licensor Patents that such Party is then
prosecuting. Each Party will bear its own out-of-pocket costs and expenses
incurred to obtain, prosecute and maintain the Licensor Patents. If Licensor
files a new patent application anywhere in the world from which a Licensor
Patent in the Territory could claim priority, then within sixty (60) days of
such filing, Licensor shall notify Licensee and provide Licensee with a copy of
such filings. Licensor shall notify Licensee at least ninety (90) days prior to
the earliest deadline for entering into national phase with respect to any
Patent Cooperation Treaty (PCT) application included in the Licensor Patents. No
later than thirty (30) days prior to the earliest deadline to enter into the
national phase, Licensee shall provide Licensor with a list of Regions within
the Territory in which Licensee would like Licensor to file. Licensor shall file
international patent applications, or designate for national filing and file, in
such Regions as may be requested by Licensee. Licensee shall pay all costs and
expenses associated with the filing and prosecution of such applications in such
Regions. Each Party shall keep the other Party fully informed of all steps taken
by or on behalf of such Party with regard to the preparation, filing,
prosecution, and maintenance of each Licensor Patent, including by providing the
other Party with a copy of all material communications to and from any patent
authority regarding such Licensor Patent, and by providing the other Party
drafts of any filings or responses to be made to such patent authority
sufficiently in advance of submitting such filings or responses so as to allow
for a reasonable opportunity for the other Party to review and comment thereon.
Each Party shall consider all such comments of the other Party and shall use
reasonable efforts to incorporate such comments. Neither Party shall abandon any
Licensor Patent that it is then prosecuting without at least ninety (90) days’
prior notice to the other Party. If the prosecuting Party decides to abandon any
Licensor Patent that it is then prosecuting (an “Abandoned Licensor Patent”),
then the other Party shall, at its sole expense, have the option to continue to
prosecute and maintain the Abandoned Licensor Patent in such other Party’s own
name by providing a written notice to such prosecuting Party. In such event,
such prosecuting Party shall promptly provide such other Party with the
appropriate documents to continue to prosecute or maintain such Abandoned
Licensor Patent in such other Party’s name. If such other Party is Licensee,
then Licensor shall and hereby does assign such Abandoned Licensor Patent to
Licensee, and such Abandoned Licensor Patent shall be deemed to be a Licensee
Patent for all purposes hereunder. Notwithstanding the foregoing, Licensor’s
obligations and Licensee’s rights pursuant to this Section 5.2(a) are in all
cases subject to Licensor’s obligations under the Existing Upstream Agreements.

 

23

 



 

(b) Prosecution of Licensee Patents and Joint Patents. Licensee has the sole
right, but not the responsibility, to obtain, prosecute and maintain the
Licensee Patents and Joint Patents worldwide at its sole cost and expense.

 

5.3 Third Party Infringement.

 

(a) Notice. Each Party shall promptly report in writing to the other Party
during the Term any known or suspected (i) infringement of any of the Licensor
Patents or Joint Patents, or (ii) unauthorized use or misappropriation of any of
the Licensor Know-How or Joint Inventions, in the case of either clause (i) or
clause (ii), that could reasonably be expected to impact the (A) Development,
Manufacture, or Commercialization, or other Exploitation of any Licensed Product
in or for the Territory by or on behalf of Licensee or its Affiliates, or (B)
scope of the rights licensed to Licensee under Section 2.1 (an “Infringement
Claim”), of which such Party becomes aware, and shall provide the other Party
with all available evidence supporting such Infringement Claim.

 

(b) Enforcement Rights. Licensee shall have the sole right, but not the
obligation, to initiate a suit, or take other appropriate action that it
believes is reasonably required to protect (i.e., prevent or abate actual or
threatened infringement or misappropriation of) or otherwise enforce the
Licensor Patents, Licensor Know-How, Joint Patents, or Joint Inventions with
respect to an Infringement Claim. Any such suit by Licensee shall be brought
either in the name of Licensor or its Affiliate, the name of Licensee or its
Affiliate, or jointly by Licensee, Licensor and their respective Affiliates, as
may be required by the law of the forum. For this purpose, Licensor shall
execute such legal papers and cooperate in the prosecution of such suit as may
be reasonably requested by Licensee; provided that Licensee shall promptly
reimburse all out-of-pocket expenses (including reasonable counsel fees and
expenses) actually incurred by Licensor in connection with such cooperation. For
clarity, as between Licensor and Licensee, (i) Licensor shall have the sole
right, but not the obligation, to protect Licensor Patents or Licensor Know-How
against any suspected misappropriation or infringement that does not constitute
an Infringement Claim and (ii) the Parties shall jointly determine by mutual
agreement whether and how to protect Joint Patents or Joint Inventions against
any suspected misappropriation or infringement that does not constitute an
Infringement Claim, and the provisions of this Section 5 shall not apply with
respect thereto.

 

(c) Conduct of Certain Actions; Costs. Licensee shall have the sole and
exclusive right to select counsel for, and otherwise control, any suit initiated
by it pursuant to Section 5.3(b) and will pay its own costs and expenses in
connection with such suit.

 

(d) Recoveries. Any damages, settlements, accounts of profits, or other
financial compensation recovered from a Third Party by the Party that assumes
control over enforcing any Infringement Claim shall be allocated first to
reimburse each Party’s out-of-pocket costs and expenses in connection with such
enforcement and then [ * ].

 

24

 



 

5.4 Patent Invalidity Claim. Each of the Parties shall promptly notify the other
in the event of any legal or administrative action by any Third Party against a
Licensor Patent or a Joint Patent in the Territory of which it becomes aware,
including any nullity, revocation, reexamination or compulsory license
proceeding. Licensee shall have the first right, but not the obligation, to
defend against any such action involving a Licensor Patent in its own name, and
the costs of any such defense shall be at Licensee’s expense. Licensee shall
have the sole right, but not the obligation, to defend against any such action
involving a Joint Patent in its own name, and the costs of any such defense
shall be at Licensee’s expense. Licensor, upon request of Licensee, agrees to
join in any such action and to cooperate reasonably with Licensee; provided that
Licensee shall promptly reimburse all out-of-pocket expenses (including
reasonable counsel fees and expenses) actually incurred by Licensor in
connection with such cooperation. If Licensee does not defend against any such
action involving a Licensor Patent, then Licensor shall have the right, but not
the obligation, to defend such action and any such defense shall be at
Licensor’s expense. Licensee, upon request of Licensor, agrees to join in any
such action and to cooperate reasonably with Licensor, provided that Licensor
shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by Licensee in connection with such
cooperation.

 

5.5 Claimed Infringement. Each of the Parties shall promptly notify the other in
the event a Party becomes aware that the Development, Manufacture, or
Commercialization, or other Exploitation of any Licensed Product in or for the
Territory infringes or misappropriates the Intellectual Property Rights of any
Third Party, and shall promptly provide the other Party with any notice it
receives or has received from a Third Party related to such suspected
infringement or misappropriation. Licensee shall have the sole right, but not
the obligation, to defend and control the defense of any such claim, suit, or
proceeding at its own expense (but subject to credit as provided in Section
3.3), using counsel of its own choice. Licensor may participate in any such
claim, suit, or proceeding with counsel of its choice at its own expense.
Without limitation of the foregoing, if Licensee finds it necessary or desirable
to join Licensor as a party to any such action, Licensor shall execute all
papers and perform such acts as shall be reasonably required; provided that
Licensee shall promptly reimburse all out-of-pocket expenses (including
reasonable counsel fees and expenses) actually incurred by Licensor in
connection with such joinder. Each Party shall keep the other Party reasonably
informed of all material developments in connection with any such claim, suit,
or proceeding. Any recoveries by Licensee in connection with defending any Third
Party infringement claim under this Section 5.5 shall be allocated first to
reimburse each Party’s out-of-pocket costs and expenses in connection with such
defense (except to the extent that the applicable costs and expenses were
previously reimbursed by Licensee to Licensor pursuant to this Section 5.5) and
then [ * ].

 

5.6 Patent Term Extensions. Licensee shall have the exclusive right (but not the
obligation) to seek patent term extensions or supplemental patent protection, if
available, including supplementary protection certificates, in any Region in the
Territory in relation to the Licensed Products at Licensee’s expense. Upon
Licensee’s request, Licensor and Licensee shall cooperate in connection with all
such activities, and Licensee, its agents and attorneys will give due
consideration to all timely suggestions and comments of Licensor regarding any
such activities; provided that all final decisions shall be made by Licensee.

 

25

 



 

5.7 Patent Marking. Licensee shall comply with the patent marking statutes in
each Region in the Territory in which the Licensed Product is sold by Licensee
or its Affiliates or Sublicensees.

 



6. TERM AND TERMINATION

 







6.1 The term (“Term”) of this Agreement shall be effective from the first to
occur of (a) the Closing Date or (b) the termination of the Stock Purchase
Agreement by Licensor other than pursuant to Section 10.1(a)(iv)(ii) of the
Stock Purchase Agreement (the “Effective Date”). The Term of the Agreement
shall, except to the extent sooner terminated by a Party pursuant to this
Section 6, continue thereafter without expiration.

 

6.2 Termination for Material Breach. If either Party (the “Non-Breaching Party”)
believes that the other Party (the “Breaching Party”) has materially breached
one or more of its material obligations under this Agreement (a “Material
Breach”), then the Non-Breaching Party may give the Breaching Party notice of
such Material Breach (a “Material Breach Notice”) specifying the nature of the
breach. If the Breaching Party does not dispute that it has committed a Material
Breach, then, if the Breaching Party fails to cure such breach, or fails to take
steps as would be considered reasonable to effectively cure such breach, within
[ * ] days after receipt of the Material Breach Notice, the Non-Breaching Party
may terminate this Agreement upon written notice to the Breaching Party. If the
Breaching Party disputes that it has committed a Material Breach, the dispute
shall be resolved pursuant to Section 11.5. If, as a result of the application
of such dispute resolution procedures, the Breaching Party is determined to have
committed a Material Breach (an “Adverse Ruling”), then, if the Breaching Party
fails to complete the actions specified by the Adverse Ruling to cure such
breach within [ * ] days after such ruling or such longer period as specified in
the Adverse Ruling, the Non-Breaching Party may terminate this Agreement upon
written notice to the Breaching Party. The right of either Party to terminate
this Agreement as set forth in this Section 6.2 shall not be affected in any way
by its waiver of, or failure to take action with respect to, any previous
default. Notwithstanding anything to the contrary in this Section 6.2, if a
Material Breach pertains only to facts relating to one or more Regions, then,
pursuant to this Section 6.2, the Non-Breaching Party shall have a right to
terminate this Agreement only with respect to such Region(s). The Region(s) with
respect to which the Non-Breaching Party exercises its termination right
pursuant this Section 6.2 are referred to as the “Terminated Region.”

 

6.3 Termination for Convenience. Licensee may terminate this Agreement in its
entirety for any reason or no reason upon [ * ] days’ prior written notice to
Licensor.

 

26

 



 

6.4 Termination for Insolvency. This Agreement may be terminated by a Party upon
written notice to the other Party (a) if the other Party shall make an
assignment for the benefit of its creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets, or shall commence any
proceeding under any bankruptcy, reorganization, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; (b) if there shall have been filed against the other Party
any such bona fide petition or application, or any such proceeding shall have
been commenced against it, in which an order for relief is entered or that
remains undismissed or unstayed for a period of [ * ] days or more; (c) if the
other Party by any act or omission shall indicate its consent to, approval of or
acquiescence in any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or any substantial
part of its assets, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged or unstayed for a period of [ * ] days or
more; or (d) anything analogous to any of the foregoing occurs in any applicable
jurisdiction. Termination pursuant to this Section 6.4 shall be effective upon
the date specified in such notice.

 

6.5 Effect of Termination.

 

(a) Termination by Licensor for Breach or Insolvency or by Licensee for
Convenience. If this Agreement is terminated by Licensor under Sections 6.2 or
6.4 or by Licensee under Section 6.3, then, with respect to each Terminated
Region only (in the case of termination pursuant to Section 6.2) or with respect
to the Territory (in the case of termination other than pursuant to Section
6.2):

 

(i) All rights and licenses granted by either Party hereunder shall terminate;

 

(ii) Such termination shall not terminate any Sublicense, provided that (1) the
applicable Sublicensee is not in breach of any provision of this Agreement or
such Sublicense and (2) such Sublicensee shall perform all obligations of
Licensee under this Agreement that are applicable to the sublicensed rights; and

 

(iii) To the extent permitted by applicable Law, Licensee will assign and
transfer to Licensor all Regulatory Documentation and Regulatory Approvals
solely relating to the Licensed Products in or for the Terminated Regions,
including related correspondence with Regulatory Authorities, and provide copies
thereof, and Licensee will grant Licensor a non-exclusive right of reference
under all other Regulatory Documentation and Regulatory Approvals, if any, that
relate to the Licensed Products in or for the Terminated Regions, including
related correspondence with Regulatory Authorities, and provide copies thereof;
provided, that, in each case, Licensee (A) shall be entitled to redact or
withhold such information that is proprietary to Licensee and (B) shall not be
required to transfer or assign, as applicable, to Licensor any raw data or other
Confidential Information of Licensee; provided, however, that any such redaction
or withholding of information does not prevent Licensor from operating under
such Regulatory Approvals or making use of such Regulatory Documentation;
provided further that all Confidential Information of Licensee that may remain
in any such returned information to Licensor shall be subject to the
confidentiality provisions set forth in this Agreement.

 

27

 



 

(b) Consequences of Termination by Licensee for Other Causes. If Licensee has a
right to terminate this Agreement under Sections 6.2 or 6.4, then Licensee may,
in its sole discretion, with respect to each Region, as applicable, or with
respect to the Territory, elect by notice to Licensor for either ((i) or (ii),
but not both) of the following consequences to apply:

 

(i) this Agreement shall remain in effect, except that the Royalties due
hereunder in respect of the applicable Region(s) or the Territory, as
applicable, following the effective date of such termination shall be reduced by
[ * ] percent ([ * ]%); for clarity, Licensor shall continue to be obligated to
cure any Material Breach and perform its obligations under this Agreement; or

 











(ii) this Agreement shall terminate, and:

 

  (1) for clarity, all rights and licenses granted by either Party hereunder
shall terminate;         (2) Licensee shall have the right to promptly wind down
all clinical trials then being conducted with respect to any Licensed Products
in or for the Terminated Regions or in or for the Territory, as applicable, and
will take all reasonable steps necessary to minimize liability and harm to
patients in this process;         (3) if this Agreement has expired or
terminated with respect to the entire Territory, then each Party shall cease
using and return all copies of Confidential Information of the other Party with
respect to Licensed Products that is in the possession or control of itself or
any of its Affiliates or any of its or their (sub)licensees;

 



6.6 Accrued Rights and Obligations. Termination or expiration of this Agreement
for any reason shall not release either Party from any liability that, at the
time of such termination or expiration, has already accrued or that is
attributable to a period prior to such termination or expiration nor preclude
either Party from pursuing any right or remedy it may have hereunder or at law
or in equity with respect to any breach of this Agreement.

 

6.7 Survival. The rights and obligations set forth in this Agreement shall
extend beyond the Term or termination of this Agreement only to the extent
expressly provided for in this Agreement. Without limiting the generality of the
foregoing, it is agreed that the provisions of this Section 6.7, and of Sections
1 (to the extent the definitions in such Section are necessary to construe the
other surviving provisions of this Agreement), 2.3, 2.4, 3 (solely with respect
to Net Sales made, Royalties or other payments accrued, Development Costs
incurred, or Third Party Payments paid, in each case, during the Term), 4.3(a)
(solely with respect to ownership of Licensee Marks), 4.4(b) (solely with
respect to ownership of Regulatory Documentation and Regulatory Approvals),
4.4(j) (solely with respect to Licensed Products sold during the Term), 5.1,
6.5, 6.6, 8, 9 (for the period specified in Section 9.5), and 11, shall survive
expiration or termination of this Agreement for any reason.

 

28

 



 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Mutual Representations and Warranties.

 

(a) Good Standing. Each Party represents and warrants to the other Party that it
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, and has all necessary corporate
powers to own, use and transfer its properties and assets, and to carry on its
business as now owned and operated.

 

(b) No Conflicts. Each Party represents and warrants to the other that (i) the
entering into by such Party of this Agreement and the performance and
consummation by such Party of the matters contemplated hereby does not and shall
not violate any (1) agreement with or obligation to (whether express, implied or
by operation of law) any other Person to which such Party is a party or subject
or (2) rights of any other Person (including Intellectual Property Rights), and
(ii) this Agreement is binding upon such Party pursuant to the laws of such
Party’s domicile.

 

(c) Authorization. Each of Licensor and Licensee has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement has been
duly and validly authorized and approved by all necessary corporate action on
the part of each of Licensor and Licensee. Assuming due authorization, execution
and delivery on the part of each Party, this Agreement constitutes a legal,
valid and binding obligation of each such Party, enforceable against such Party
in accordance with its terms.

 

7.2 Representations and Warranties of Licensor. Licensor represents and warrants
to Licensee the following as of the Effective Date (except for any
representations and warranties that are expressly stated to have been made as of
a specified date, which shall have been true and correct as of such specified
date):

 

(a) Sections 3.12 (Compliance with Laws, Permits and Court Orders), 3.15
(Intellectual Property), and 3.23 (Regulatory Matters) of the Stock Purchase
Agreement are hereby incorporated by reference as though set forth herein,
mutatis mutandis.

 

(b) Licensor is entitled to grant to Licensee the licenses herein and for the
purposes set forth herein including the Development, Manufacture, or
Commercialization, or other Exploitation of the Licensed Products and without
any known conflict with, or infringement of, the rights of others, including
prior employees or consultants, or academic or medical institutions with which
Licensor or its Affiliates or (sub)licensees may be affiliated now or may have
been affiliated in the past. Without limiting the foregoing, Licensor has not
assigned, transferred, licensed, conveyed or otherwise encumbered its right,
title and interest in the Licensed IP or Licensed Products in a manner that
conflicts with any rights or licenses granted to Licensee hereunder.

 

(c) To Licensor’s knowledge, the exercise of the licenses and rights granted
hereunder to Licensee under the Licensed IP will not infringe on any rights of
any Third Party.

 

(d) There are no claims, judgments, or settlements against, or amounts with
respect thereto, owed by Licensor or any of its Affiliates relating to the
Licensed IP.

 

29

 

 



(e) To Licensor’s Knowledge, each of the Patents in the Territory in the
Licensed IP properly identifies each and every inventor of the claims thereof as
determined in accordance with the applicable Laws of the jurisdiction in which
such Patent is issued (or, if the such Patent is an application, in which such
application is pending). To Licensor’s Knowledge, each Person who has or has had
any rights in or to any Patent in the Territory in the Licensed IP has assigned
and has executed an agreement assigning its entire right, title, and interest in
and to such Patent to Licensor. To Licensor’s Knowledge, no current officer,
employee, agent, or consultant of Licensor is in violation of any term of any
assignment or other agreement regarding the protection of the Patents in the
Territory in the Licensed IP.

 

(f) Other than the Existing Upstream Agreements, there is no agreement between
Licensor or its Affiliates with any other Third Party pursuant to which Licensor
or any of its Affiliates obtains any license to Licensed IP. Licensor and its
Affiliates are in material compliance with each Upstream Agreement, and to
Licensor’s Knowledge, no Third Party that is a party to any Upstream Agreement
has materially breached or is in default of any Upstream Agreement. No written
notice of default or termination has been received or given under any Upstream
Agreement, and to its Knowledge, there is no act or omission by Licensor or its
Affiliates that would provide a right to terminate any Upstream Agreement.

 

(g) The [ * ] Patents and Know-How are neither necessary nor reasonably useful
for the Development, Manufacturing, or Commercialization, or other Exploitation
of any Licensed Product in or for the Territory.

 

(h) The Licensed Products, as well as any Know-How in the Licensed IP, do not
require a license or other authorization for export to China under any Export
Controls and Economic Sanctions Laws, and Licensor does not produce, design,
test, manufacture, fabricate, or develop a “critical technology,” as that term
is defined in 31 C.F.R. 801.204 and, therefore, is not a “pilot program U.S.
business,” as that term is defined in 31 C.F.R. 801.213. Without limiting the
foregoing, the transaction contemplated in this Agreement is not subject to the
jurisdiction of CFIUS or any CFIUS Requirement.

 

(i) To the Knowledge of Licensor, the representations and warranties of Licensor
in this Agreement, and the information, documents and materials furnished by or
on behalf of Licensor to Licensee in connection with Licensee’s period of
diligence prior to the Effective Date, do not, taken as a whole, (i) contain any
untrue statement of a material fact, or (ii) omit to state any material fact
necessary to make the statements or facts contained therein, in light of the
circumstances under which they were made, not misleading.

 

8. INDEMNIFICATION; LIMITATION OF LIABILITY

 

8.1 Indemnification by Licensee. Licensee agrees to defend, indemnify and hold
Licensor and its Affiliates and its and their officers, directors, employees,
agents, successors and assigns harmless from and against any and all claims,
demands, actions, causes of action, judgments, losses, damages, costs and
expenses (including attorneys’ and expert witness fees and expenses)
(collectively “Losses”) to the extent resulting from any claim, action, suit,
proceeding, liability or obligation asserted by a Third Party (collectively,
“Third Party Claims”) arising out of, relating to or resulting from:

 

(a) any breach of any representation, warranty, covenant or agreement made by
Licensee in this Agreement;

 

30

 



 

(b) the gross negligence or willful misconduct of Licensee in connection with
Licensee’s performance of this Agreement; or

 

(c) the Development, Manufacture, or Commercialization, or other Exploitation of
Licensed Products by Licensee, its Affiliates, or Sublicensees.

 

8.2 Indemnification by Licensor. Licensor agrees to defend, indemnify and hold
Licensee and its Affiliates and its and their officers, directors, employees,
agents, successors and assigns harmless from and against any and all Losses to
the extent resulting from any Third Party Claim arising out of or relating to or
resulting from:

 

(a) any breach of any representation, warranty, covenant or agreement made by
Licensor in this Agreement;

 

(b) the gross negligence or willful misconduct of Licensor in connection with
Licensor’s performance of this Agreement; or

 

(c) the Development, Manufacture, or Commercialization, or other Exploitation of
Licensed Products by Licensor, its Affiliates, or its or their (sub)licensees.

 

8.3 Indemnification Procedures.

 

(a) Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or its or their (sub)licensees or their respective directors,
officers, employees and agents shall be made solely by such Party to this
Agreement (the “Indemnified Party”). The Indemnified Party shall give the
indemnifying Party prompt written notice (an “Indemnification Claim Notice”) of
any Losses or discovery of fact upon which such Indemnified Party intends to
base a request for indemnification under this Section 8; provided that no
failure or delay in providing such notice shall relieve the indemnifying Party
of any liability it may have to the Indemnified Party, except to the extent that
such failure or delay materially prejudices the indemnifying Party with respect
to such claim. Each Indemnification Claim Notice must contain a description of
the claim and the nature and amount of such Loss (to the extent that the nature
and amount of such Loss is known at such time). The Indemnified Party shall
furnish promptly to the indemnifying Party copies of all papers and official
documents received in respect of any Losses and Third Party Claims.

 

(b) Control of Defense. The indemnifying Party shall have the right to assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by the Indemnified Party in
connection with the Third Party Claim. Should the indemnifying Party assume the
defense of a Third Party Claim, except as provided in Section 8.3(c), the
indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim unless specifically
requested in writing by the indemnifying Party.

 

31

 



 

(c) Right to Participate in Defense. Any Indemnified Party shall be entitled to
participate in the defense of such Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment shall be at
the Indemnified Party’s sole cost and expense unless (i) the employment thereof
has been specifically authorized by the indemnifying Party in writing (in which
case, the defense shall be controlled as provided in Section 8.3(b)), (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 8.3(b) (in which case the Indemnified Party shall
control the defense), or (iii) the interests of the indemnitee and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable Law, ethical rules or equitable principles (in which case, the
Indemnified Party shall control its defense).

 

(d) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the applicable indemnitee(s) becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the Indemnified Party in any
manner, the indemnifying Party shall have the sole right to consent to the entry
of any judgment, enter into any settlement or otherwise dispose of such Loss, on
such terms as the indemnifying Party, in its sole discretion, shall deem
appropriate. With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 8.3(b), the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss; provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed). If the indemnifying Party does not assume and conduct
the defense of a Third Party Claim as provided above, the Indemnified Party may
defend against such Third Party Claim; provided that the Indemnified Party shall
not settle any Third Party Claim without the prior written consent of the
indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

(e) Cooperation. Regardless of whether the indemnifying Party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each indemnitee to, cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the indemnifying Party
to and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder and the indemnifying Party shall reimburse the Indemnified Party for
all its, its Affiliates’ and its and their (sub)licensees’ or their respective
directors’, officers’, employees’ and agents’, as applicable, reasonable and
verifiable out-of-pocket expenses in connection therewith.

 

32

 



 

(f) Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party and its
Affiliates and its or their (sub)licensees and their respective directors,
officers, employees and agents, as applicable, in connection with any claim
shall be reimbursed on a Calendar Half basis by the indemnifying Party, without
prejudice to the indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

 

8.4 Insurance Recovery. Any indemnification hereunder shall be made net of any
insurance proceeds actually recovered by the Indemnified Party from unaffiliated
Third Parties; provided, however, that if, following the payment to the
Indemnified Party of any amount under this Section 8, such Indemnified Party
recovers any such insurance proceeds in respect of the claim for which such
indemnification payment was made, the Indemnified Party shall promptly pay an
amount equal to the amount of such proceeds (but not exceeding the amount of
such net indemnification payment) to the indemnifying Party.

 

8.5 Exclusive Remedy. The Parties agree and acknowledge that the provisions of
this Section 8 represent the Indemnified Party’s exclusive recourse with respect
to any Losses for which indemnification is provided to the Indemnified Party
under this Section 8.

 

8.6 LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION
OBLIGATIONS RESULTING FROM THIRD PARTY CLAIMS OR A BREACH BY EITHER PARTY OF
SECTION 9 (CONFIDENTIALITY) UNDER THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES ARISING FROM THIS AGREEMENT, INCLUDING LOST
PROFITS OR LOSS OF DATA, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED
BEFOREHAND OF THE POSSIBILITY OF SUCH DAMAGES, PROVIDED THAT NOTHING IN THIS
AGREEMENT SHALL LIMIT OR EXCLUDE ANY PARTY’S LIABILITY FOR DEATH OR PERSONAL
INJURY CAUSED BY NEGLIGENCE, FRAUDULENT MISREPRESENTATION OR ANYTHING ELSE FOR
WHICH IT CANNOT BY LAW LIMIT OR EXCLUDE ITS LIABILITY. EACH PARTY HEREBY
ACKNOWLEDGES THAT THE FOREGOING LIMITATIONS ARE AN INTEGRAL TERM OF THIS
AGREEMENT AND THAT THE OTHER PARTY WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT
SUCH LIMITATIONS.

 

9. CONFIDENTIALITY

 

9.1 Definition of Confidential Information. The Parties acknowledge that, prior
to and during the Term, the Parties may disclose to one another scientific,
technical, trade secret, business, or other information which is treated by the
disclosing Party as confidential or proprietary, including unpublished patent
applications and technical information (“Confidential Information”). Both
Parties agree that in order to ensure that each Party understands which
information is deemed to be confidential, all Confidential Information will be
in written form and clearly marked as “Confidential,” and if the Confidential
Information is initially disclosed in oral or some other non-written form, it
will be confirmed and summarized in writing and clearly marked as “Confidential”
within thirty (30) days of disclosure. The receiving Party shall hold such
Confidential Information in confidence and shall treat such information in the
same manner as it treats its own confidential information but with not less than
with a reasonable degree of care. The Confidential Information provided to the
receiving Party will remain the property of the disclosing Party, and will be
disclosed or used only as necessary or reasonably useful for the performance of
this Agreement or the exercise of rights or licenses granted hereunder.

 

33

 



 

9.2 Exclusions. Confidential Information does not include information that (a)
was known to the receiving Party prior to receipt from the disclosing Party as
evidenced by the receiving Party’s records; (b) is or becomes part of the public
domain through no breach of this Agreement by the receiving Party; (c) is
lawfully received by the receiving Party from a Third Party that is not bound by
any obligations of confidentiality with respect to such information; or (d)
comprises identical subject matter to that which had been originally and
independently developed by or for the receiving Party without knowledge or use
of any Confidential Information as evidenced by written records.

 

9.3 Permitted Disclosures. Notwithstanding the foregoing, the receiving Party
may disclose the Confidential Information of the disclosing Party (a) as and to
the extent required by the order of any Governmental Authority of competent
jurisdiction; provided that the receiving Party shall, to the extent permitted
by applicable Law, use reasonable efforts to notify the disclosing Party of such
proposed disclosure in such a manner and on such a schedule as will afford the
disclosing Party a reasonable opportunity to seek a protective order or similar
restriction on disclosure of the disclosing Party’s Confidential Information
proposed to be disclosed by the receiving Party, (b) as required by applicable
Law or the rules of a stock exchange on which its securities are listed (or to
which an application for listing has been submitted) to make a disclosure that
describes or refers to the terms and conditions of this Agreement or any related
agreements between the Parties, (c) to the extent that such disclosure is made
to Regulatory Authorities as deemed reasonably necessary by the receiving Party
in connection with any filing, application, or request for Regulatory Approval,
response to any requests or inquiries from a Regulatory Authority, or other
communication with a Regulatory Authority, and (d) to prospective acquirers,
lenders, investors, collaboration partners, and (sub)licensees that agree to be
bound by non-use and non-disclosure obligations in respect of such Confidential
Information.

 

9.4 Press Releases and Other Announcements. Notwithstanding anything to the
contrary in this Agreement, neither Party shall issue a press release or
otherwise make a public announcement concerning the subject matter of this
Agreement without the prior review and written approval of the text of any such
press release or other public announcement by the other Party. The
non-disclosing Party shall not unreasonably withhold or delay such review and
approval.

 

9.5 Duration. Except as otherwise provided herein, the restrictions and
covenants set forth in this Section 9 shall survive until the [ * ] year
anniversary of the date that this Agreement is terminated or expires; provided,
however, that with respect to Confidential Information that constitutes a trade
secret under applicable Law, the receiving Party’s obligations pursuant to this
Section 9 shall survive so long as such Confidential Information remains a trade
secret under applicable Law.

 

34

 



 

10. ADDITIONAL COVENANTS

 

10.1 Additional Undertakings. From and after the Effective Date of this
Agreement and throughout the Term:

 

(a) Licensor and Licensee shall comply, and cause their respective Affiliates
and subcontractors to comply, and use commercially reasonable efforts to cause
their Third Party manufacturers to comply, with all applicable Laws and all
applicable current good manufacturing practices, good clinical practices, and
good laboratory practices (or similar standards) in their conduct of the
Development, Manufacturing, or Commercialization, or other Exploitation of the
Licensed Products.

 

(b) Licensor shall not grant to any Third Party any rights that would be
inconsistent with Licensee’s rights hereunder.

 

(c) Licensor shall not assign, transfer, convey or otherwise encumber its right,
title or interest in the Licensed IP in a manner that conflicts with or is
adverse to any rights granted to Licensee hereunder. Without limiting the
foregoing, to the extent that an Existing Upstream Agreement contains any
provisions that are in conflict with the provisions of this Agreement, Licensor
shall use best efforts to promptly enter into an amendment with the applicable
Upstream Licensor to resolve such conflicting provisions in such Existing
Upstream Agreement.

 

(d) Each Party shall notify the other Party in writing immediately if such Party
or its Affiliates or any Person that is performing activities on its or their
behalf hereunder is debarred or is the subject of a conviction described in
§335a (a) or (b) of the Generic Drug Enforcement Act of 1992, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to the best of such Party’s or its Affiliates’ knowledge, is threatened,
relating to the debarment or conviction of such Party or its Affiliates or any
Person performing activities on its or their behalf hereunder.

 

(e) Licensor shall maintain each Upstream Agreement in full force and effect and
shall not terminate, amend, waive or otherwise modify (or consent to any of the
foregoing) its rights under any Upstream Agreement in any manner that diminishes
the rights or licenses granted to Licensee or increases or generates any new
obligation (including any payment obligation) under any Upstream Agreement that
would apply to Licensee, without Licensee’s express written consent.

 

(f) If there is any notice given by an Upstream Licensor of breach of any
Upstream Agreement by Licensor, Licensor shall promptly notify Licensee in
writing, and shall use its best efforts to cure such breach or resolve any
dispute related thereto with the Upstream Licensor in a manner that does not
affect Licensee’s rights and licenses granted herein. If Licensor fails to cure
such breach, Licensee shall have the right, but not the obligation, to cure such
breach on behalf of Licensor and to offset any reasonable amounts incurred or
paid by Licensee in connection with the cure of such breach against any amounts
otherwise payable to Licensor under this Agreement. If any Upstream Agreement is
terminated due to Licensor’s breach despite Licensor’s efforts to cure, Licensor
shall use commercially reasonable efforts to cause Licensee to become a licensee
under such Upstream Agreement in a manner that does not materially diminish the
rights or licenses granted to Licensee or increase or generate any new
obligation on Licensee under this Agreement or such Upstream Agreement. In the
event of any notice of breach of any Upstream Agreement by the applicable
Upstream Licensor in a manner that will or is likely to materially adversely
affect Licensee’s rights or obligations under this Agreement, Licensor shall
immediately notify Licensee in writing, and shall take such actions as
reasonably requested by Licensee to enforce such Upstream Agreement.

 

35

 



 

(g) Subject to Section 2.2, Licensor will not provide any Know-How obtained
under [ * ] to Licensee or its Affiliates (including pursuant to Section 4.6),
and Licensor will not incorporate any such Know-How into the Licensed IP or
Licensed Products.

 

(h) Licensor will not incorporate into Licensed IP or Licensed Products any
Know-How or product that requires a license or other authorization for export to
China under any Export Controls and Economic Sanctions Laws. In the event that,
after the Effective Date, Licensor or Licensee is informed by any Governmental
Authority or reasonably determines that any Licensed IP or Licensed Product, or
the transaction contemplated in this Agreement, becomes subject to a control
pursuant to the Export Controls and Economic Sanctions Laws that requires a
license or other authorization for export to China or the transaction becomes
subject to a CFIUS Requirement, the applicable Party shall promptly notify the
other Party to the extent permitted by applicable Law, and Licensor shall
promptly make all filings with, deliver all applications, notifications and
submissions to, and obtain all necessary licenses, certificates and approvals
from the U.S. Commerce Department, CFIUS or any other applicable Governmental
Authority, as applicable.

 

(i) Licensor will not assign, transfer, license, convey or otherwise encumber
its right, title and interest in the Licensed IP or the Licensed Products in a
manner that conflicts with or burdens any rights granted to Licensee hereunder.

 

10.2 Compliance with Law. Each of Licensor and Licensee warrants that all use by
it of the Licensed IP and Licensed Products will comply with applicable Law.
Each of Licensor and Licensee warrants that all Licensed Products made, have
made, sold and imported by it or on its behalf shall comply with all legal
standards and requirements applicable to it, including all applicable Laws
pertaining to environmental matters, in the conduct of their business and the
manufacture or assembly of products.

 

11. MISCELLANEOUS

 

11.1 Notices. Section 11.3 (Notices) of the Stock Purchase Agreement is hereby
incorporated by reference as though set forth herein, mutatis mutandis.

 

11.2 Assignment. Neither Party shall assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other Party;
provided, however, that either Party may assign its rights or delegate its
obligations, in whole or in part, without such consent (but with written notice
to the other Party, to be provided not more than thirty (30) days’ following
such assignment or delegation), to (a) one or more of its Affiliates; (b) an
entity that acquires all or substantially all of the business or assets of such
Party to which this Agreement pertains; or (c) an entity that acquires all or
substantially all of the business or assets of such Party associated with a
specific Licensed Product; in each case whether by merger, reorganization,
acquisition, sale, or otherwise. The assigning Party will remain responsible for
the performance by its assignee of any obligation hereunder so assigned. Any
purported assignment or transfer in violation of this Section 11.2 will be void
and of no force and effect.

 

36

 



 

11.3 Waiver. Section 11.10 (Waiver) of the Stock Purchase Agreement is hereby
incorporated by reference as though set forth herein, mutatis mutandis.

 

11.4 Governing Law and Venue. The construction, interpretation and performance
of this Agreement shall be governed by and construed in accordance with the
internal laws of the Hong Kong Special Administrative Region, without regard to
its rules or procedures involving conflicts of laws.

 

11.5 Dispute Resolution.

 

(a) Dispute Resolution. Subject to Section 4.2(e), in the event of a dispute
arising out of or relating to this Agreement, either Party may provide written
notice of the dispute to the other, in which event the dispute shall be referred
to the senior executives of each Party for attempted resolution by good faith
negotiations within forty-five (45) days after such notice is received. In the
event the senior executives do not resolve such dispute within the allotted
forty-five (45) days, either Party may, after the expiration of the forty-five
(45) day period, seek to resolve the dispute through arbitration in accordance
with Section 11.5(b).

 

(b) Claims.

 

(i) Arbitration. Any claim, dispute, or controversy of whatever nature arising
between the Parties out of or relating to this Agreement that is not resolved
under Section 11.5(a) within the required forty-five (45) day time period,
including any action or claim based on tort, contract, or statute (including any
claims of breach or violation of statutory or common law protections from
discrimination, harassment and hostile working environment), or concerning the
interpretation, effect, termination, validity, performance or breach of this
Agreement (“Claim”), shall be resolved by final and binding arbitration before a
panel of three (3) experts with relevant industry experience (the
“Arbitrators”). Each of Licensor and Licensee shall designate, in the notice of
arbitration and the answer to the notice of arbitration, respectively, one
Arbitrator each. If either Party fails to designate an arbitrator, the
Administrator (as defined below) shall appoint the Arbitrator. The presiding
Arbitrator shall be chosen promptly by mutual agreement of the two Arbitrators
appointed by the Parties, but in no event later than thirty (30) days after the
date that the last of such Arbitrators was appointed. Failing such appointment
within thirty (30) days, the Administrator shall appoint the presiding
Arbitrator. The arbitration shall be administered by the Hong Kong International
Arbitration Centre (the “Administrator”) in accordance with the Hong Kong
International Arbitration Centre Administered Arbitration Rules in force when
the notice of arbitration is submitted. The law of this arbitration clause shall
be Hong Kong law. The place of arbitration shall be Hong Kong. The arbitration
proceedings shall be conducted in English.

 

37

 



 

(ii) Arbitrators’ Award. The Arbitrators shall endeavor, within three (3) months
after the conclusion of the arbitration hearing, to issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
decision or award rendered by the Arbitrators shall be final and binding, and
judgment may be entered upon it in accordance with applicable Law in any court
of competent jurisdiction. The Arbitrators shall be authorized to award
compensatory damages, but shall not be authorized to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder.

 

(iii) Compliance with this Agreement. Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding is pending
under this Agreement, the Parties shall continue to comply with all those terms
and provisions of this Agreement that are not the subject of the pending
arbitration proceeding.

 

(iv) Injunctive or Other Equity Relief. Nothing contained in this Agreement
shall deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.

 

(v) Confidentiality. All arbitration proceedings and decisions of the
Arbitrators under this Section 11.5(b) shall be deemed the Confidential
Information of both Parties.

 

11.6 Entire Agreement. Section 11.8(a) of the Stock Purchase Agreement is hereby
incorporated by reference as though set forth herein, mutatis mutandis.

 

11.7 Amendments. This Agreement may not be modified or amended except in a
writing signed by a duly authorized officer or representative of each Party.

 

11.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.

 

11.9 Relationship Of The Parties. It is expressly agreed that Licensor, on the
one hand, and Licensee, on the other hand, shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency. Neither Licensor, on the one hand, nor Licensee, on the
other hand, shall have the authority to make any statements, representations or
commitments of any kind or to take any action that will be binding on the other
Party without the prior written consent of the other Party to do so. All
individuals employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such first Party.

 

38

 



 

11.10 No Benefit To Others. Section 11.5 (No Benefit to Others) of the Stock
Purchase Agreement is hereby incorporated by reference as though set forth
herein, mutatis mutandis.

 

11.11 Headings And Gender; Construction; Interpretation. Section 11.6 (Headings
and Gender; Construction; Interpretation) of the Stock Purchase Agreement is
hereby incorporated by reference as though set forth herein, mutatis mutandis.

 

11.12 Counterparts. Section 11.7 (Counterparts) of the Stock Purchase Agreement
is hereby incorporated by reference as though set forth herein, mutatis
mutandis.

 

11.13 Effect of Termination or Expiration of Stock Purchase Agreement. For the
avoidance of doubt, the provisions (including representations and warranties)
incorporated herein by reference from the Stock Purchase Agreement shall, to the
extent incorporated herein, survive any termination or expiration of the Stock
Purchase Agreement.

 

[Signature Page Follows]

 

39

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

  ONCOSEC MEDICAL INCORPORATED         By: /s/ Daniel J. O’Connor   Name: Daniel
J. O’Connor   Title: Chief Executive Officer and President         GRAND DECADE
DEVELOPMENTS LIMITED         By: /s/ Zhou Chao   Name: Zhou Chao   Title:
Authorized Representative

 

Signature Page to License Agreement

 

 

 





 

SCHEDULE 3.8

 

Fapiao-related Royalty Calculation Example

 

[ * ]

 





 

 



 

SCHEDULE 4.5

 

Supply Agreement Term Sheet

 

Product Supply The Supply Agreement will set forth the terms and conditions
pursuant to which, during the term of the Supply Agreement, Licensor will supply
to Licensee or its designee and Licensee will purchase from Licensor Licensed
Product or a component thereof (the “Supplied Product”) requested by Licensee or
its designee for the Exploitation of the applicable Licensed Product in or for
the Territory.     Supply Price

The price for each Supplied Product will be the actual, documented out-of-pocket
cost plus Related Manufacturing Costs for any Supplied Product that Licensor
pays to its Third Party suppliers (each a “Supplier”) [ * ]. Licensor shall use
its best efforts to minimize the out-of-pocket costs it pays to any Suppliers
for the Supplied Product. The Licensor shall provide supporting documentation
which details the Related Manufacturing Costs including a cost accounting of
allocated amounts as requested by the Licensee.

 

“Related Manufacturing Costs” means only those allocated costs that the Licensor
actually and directly incurs in connection with the manufacturing, in whole or
in part, of a Supplied Product on behalf of Licensee. These costs may include
taxes, shipping, warehousing, allocation of capital investment, and allocation
of Licensor human and other resources to the extent reasonably allocable to the
manufacture, analysis, testing, management or distribution of the Supplied
Product. All Related Manufacturing Costs charged to Licensee shall be in
proportion to the volume of Supplied Product actually purchased by Licensee and
under no circumstances will such Related Manufacturing Costs allocate or charge
to Licensee any costs not directly incurred by Licensor in connection with the
manufacture of Supplied Product solely for Licensee.

    Delivery Licensor shall deliver Supplied Products ordered by Licensee [ * ]
(Incoterms 2010) at a destination specified by Licensee or its designee, in a
packaging configuration agreed upfront between the Parties.     Supply Capacity
Licensor shall use commercially reasonable efforts to ensure that Licensor or
its Suppliers will have sufficient manufacturing capacity to meet Licensee’s
needs of Supplied Products.

 

 

 

 

Supplier Warranty Licensor will provide customary warranties in respect of the
Supplied Product.     Audit Licensor shall allow, and shall cause its Suppliers
to allow, the applicable Regulatory Authorities to conduct audits with respect
to Supplied Product, and Licensee shall have the right to participate in such
audits to the extent permitted by applicable Law. At Licensee’s election,
Licensor will further allow a fully independent Third Party private auditor
hired by Licensee and paid for by Licensee to audit Licensor and its Suppliers
and to provide to Licensee a certificate or other documentation attesting to
compliance with all applicable Laws or industry best practices, subject to
reasonable confidentiality restrictions required by the Suppliers.     Supply
Shortage/Supply Failure In the event of any supply shortage of the Supplied
Product or any component thereof, Licensor shall, and shall use commercially
reasonable efforts to cause its Suppliers to, supply Licensee’s needs [ * ].    
Modifications Licensee’s prior written consent shall be required for any
material modifications to the Supplied Product that may be initiated by
Licensor.     Return and recall

Licensor shall immediately notify Licensee of any incident that may require a
recall of the Supplied Product or any other applicable Licensed Product.

 

Licensee shall also have the right to immediately recall the Supplied Product or
any other applicable Licensed Product if ordered by any Governmental Authority.

    Governing Law; Arbitration The Supply Agreement will contain the same
governing law and dispute resolution provisions as in the Agreement, except that
disputes regarding conformity of Supplied Product will be finally resolved by an
independent laboratory.

 

 

 

